Exhibit 10.1

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

originally dated 28 October 2004, amended and restated on 28 October 2005,
amended on 29 June

2006 and on 27 October 2006 and amended and restated on 30 April 2007

ING Belgium S.A.

as Purchaser and Transaction Administrator

Greif Coordination Center BVBA

as Seller

Greif Belgium BVBA

as Servicer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Clause

   Page

Clause 1 : Definitions

   3

Clause 2 : Purposes of the Agreement

   12

Clause 3 : Purchase Dates and Conditions Precedent

   13

Clause 4 : Terms and Conditions governing purchases

   15

Clause 5 : Consequences of the purchase

   16

Clause 6 : Determination of the Purchase Price

   17

Clause 7 : The Initial Purchase Price and Global Initial Purchase Price

   18

Clause 8 : The Global Deferred Purchase Price

   18

Clause 9 : Appointment of a Servicer

   18

Clause 10 : Fees

   19

Clause 11 : Waterfall

   19

Clause 12 : Payments

   20

Clause 13 : Intermediate closing of the Current Account

   23

Clause 14 : Tax Gross-Up

   24

Clause 15 : Representations and Warranties

   25

Clause 16 : Undertakings

   27

Clause 17 : Acceleration of the Transfer Dates

   30

Clause 18 : Termination

   31

Clause 19 : Exclusive rights

   35

Clause 20 : Confidentiality

   35

Clause 21 : Indemnity

   36

Clause 22 : Recourses

   38

Clause 23 : Survival of Clauses

   39

Clause 24 : Repurchase Option

   39

Clause 25 : Sale by the Purchaser of the Global Portfolio

   40

Clause 26 : Compensation

   40

Clause 27 : Solidarity between the Portfolio and the Italian Portfolio

   40

Clause 28 : Communications

   41

Clause 29 : Absence of Revocation

   42

Clause 30 : Amendments

   42

Clause 31 : Law and jurisdiction

   43 Enclosure   

1.      Eligibility Criteria

   45

2.      Template

   50

3.      Transaction Administrator Report

   51

4.      

  

Part 1    Calculation of the Purchase Price

   52

Part 2    Calculation specifics and applied parameters for the calculation of
the purchase price

   60

5.      Description of Credit and Collection Policies of the Seller

   62

6.      Charges and other costs

   63

7.      Compliance Certificate

   65

8.      Spanish Notarisation Procedure

   66

9.      French Receivables Transfer Procedure

   71

10.    French Receivables Retransfer Procedure

   75

11.    Form of Notice of Transfer for Purchased Receivables other than French
Receivables

   77

 

2



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 28 October 2004 and has been amended and restated by an
Amendment and Restatement Agreement dated 28 October 2005,

Between:

 

1. ING BELGIUM S.A., a corporation organised under the laws of Belgium, having
its registered office at Avenue Marnix 24, 1000 Bruxelles, registered with the
register of legal entities (RPM/RPR) under the number 0403200393 represented by
Mr. Pim Wagnon (proxyholder) (the “Purchaser”)

 

2. Greif Coordination Center BVBA (formerly known as “Van Leer Coordination
Center B.V.B.A.”), a corporation organised under the laws of Belgium, having its
registered office at Beukenlei 24, 2960 Brecht, registered with the register of
legal entities (RPM/RPR) under the number 0438202052 represented by Mr. Michel
Verholen (manager) (the “Seller”)

 

3. Greif Belgium BVBA, a corporation organised under the laws of Belgium, having
its registered office at Bollaarstraat 6, 2500 Lier, registered with the
register of legal entities (RPM/RPR) under the number 0407237771, represented by
Ms. Wanda van Engelen (proxyholder) (the “Servicer”)

 

4. ING BELGIUM S.A., a corporation organised under the laws of Belgium, having
its registered office at Avenue Marnix 24, 1000 Brussels, registered with the
register of legal entities (RPM/RPR) under the number 0403200393 represented by
Mr. Pim Wagnon (proxyholder) and acting in its capacity as agent for the
Purchaser and any assignee thereof or sub-agent thereof (the “Transaction
Administrator”)

WHEREAS

 

(A) The Seller purchases trade receivables that meet certain eligibility
criteria from Greif Belgium BVBA, Greif Germany GmbH, Greif Nederland BV, Greif
UK Ltd, Greif Spain SA, Greif Portugal Lda., Greif Packaging Belgium NV and
Blagden Packaging Spain S.A. under discounted receivables purchase agreements
and from Greif France SAS and Greif Packaging France SAS under a factoring
agreement in the course of its business.

 

(B) The Seller and the Purchaser agree, upon the terms and subject to the
conditions hereof that the Seller will on a daily basis or, in relation to trade
receivables originated by Greif France SAS and Greif Packaging France SAS on a
periodical basis, sell and assign to the Purchaser all these trade receivables
(the “Programme”).

 

(C) The Servicer has agreed, upon the terms and subject to the conditions of the
Servicing Agreement (as defined below) to act as the agent of the Purchaser and
for the benefit of and in accordance with the sole instructions of the Purchaser
and/or the Transaction Administrator in connection with the collection of the
Receivables assigned to the Purchaser in accordance with the terms hereof.

NOW IT IS HEREBY AGREED as follows:

Clause 1: Definitions

Under this Receivables Purchase Agreement, in addition to the terms defined in
the recitals, the following terms shall have the following meaning, unless the
context otherwise requires :

Acceleration shall have the meaning ascribed to such term in Clause 17.1.

 

3



--------------------------------------------------------------------------------

Adverse Right means any charge, encumbrance, proprietary or security interest,
right of retention, lien or privilege (“privlège”/“voorrecht”) or other right or
claim in, over or on any person’s assets in favour of any other persons (other
than the Originator with which the Obligor has entered into a contract of sale)
(but excluding the rights of any Obligor in respect of the use or possession of
goods in accordance with the sales contracts under which Purchased Receivables
arise).

Agreement means this Receivables Purchase Agreement (with its Enclosures and
Annexes) as it appears at all times, taking into account any amendments or
changes that have been made thereto.

Amendment and Restatement Agreement means each of (i) the amendment and
restatement agreement dated 28 October 2005 between the Purchaser, the Seller,
the Servicer and the Transaction Administrator and (ii) the amendment and
restatement agreement dated 30 April 2007 between the Purchaser, the Seller, the
Servicer and the Transaction Administrator.

Available Amount has the meaning set out in Enclosure IV.

Backup Servicer means such person so designated from time to time in accordance
with clause 7 of the Servicing Agreement.

Business Day means any Target Day (other than a Saturday or a Sunday) on which
credit institutions are open for business in Belgium, Italy and France.

Calculation Date means each date which is two Business Days before a Settlement
Date.

Cash Balancing Agreement means any of (i) the Cash Balancing Agreement EUR dated
13 September 2004 between Greif Coordination Center BVBA (as Master Account
Holder) and Greif Belgium BVBA, Greif France SAS, Greif Spain S.A., Greif
Germany GmbH, Greif UK Ltd and Greif Nederland BV (each as Participating Account
Holder), the Purchaser (as Principal Bank) and ING Bank N.V., ING Bank Nederland
and ING Bank France S.A. (as Affiliated Bank), (ii) the Cash Balancing Agreement
GBP dated 13 September 2004 between Greif Coordination Center BVBA (as Master
Account Holder) and Greif UK Ltd (as Participating Account Holder) and ING
Belgium SA/NV (as Principal Bank) and ING Bank NV (as Affiliated Bank),
(iii) the Cash Balancing Accession Agreement dated 30 November 2005 between,
amongst others, Greif Coordination Center BVBA (as Master Account Holder), Greif
Portugal Lda. (as Acceding Party) and the Purchaser (as Principal Bank),
(iv) the Cash Balancing Accession Agreement dated 15 March 2007 between Greif
Coordination Center BVBA (as Master Account Holder), Greif Packaging Belgium NV
(as Acceding Party) and the Purchaser (as Principal Bank), (v) the Cash
Balancing Accession Agreement with effect on 9 February 2007 between Greif
Coordination Center BVBA (as Master Account Holder), Greif Packaging France SAS
(as Acceding Party) and the Purchaser (as Principal Bank) and (vi) the Cash
Balancing Accession Agreement with effect on 9 February 2007 between Greif
Coordination Center BVBA (as Master Account Holder), Greif Packaging Spain S.A.
(as Acceding Party) and the Purchaser (as Principal Bank).

Cash Deficiency means the balance of the Decrease of GIPP remaining outstanding
after allocation of Available Amounts in accordance with Clause 11, as a result
of the circumstance that insufficient Available Amounts are available in the
Portfolio to allocate the Decrease of GIPP.

Charges has the meaning set out in Enclosure VI.

Collections means with respect to any Purchased Receivable, all cash proceeds,
set off, other cash proceeds or other amounts received or recovered in respect
thereof, including, without limitation, any payments made on any bill of
exchange, promissory note or other negotiable instrument issued in respect of
such Purchased Receivable to any holder thereof (whether or not issued in breach
of any provisions of this Agreement), all cash proceeds from enforcement of
security with respect to such Purchased Receivable, all recoveries of value
added tax from any relevant tax authority relating to any Defaulted Receivable
and all indemnities received pursuant to the Credit Insurance Contract.

 

4



--------------------------------------------------------------------------------

Collection Period means, with respect to any Settlement Date, the Data Period
immediately preceding such Settlement Date or, upon Acceleration or Termination
Event, such period as the Transaction Administrator will designate.

Conical Obligor means each Obligor working in the food industry for the
packaging of vegetables and fruit products and buying conical shaped steel drum.

Conical Season means the season starting in April of a calendar year and ending
in March of the following calendar year.

Combined Portfolio means the aggregate of the Global Portfolio and the Italian
Global Portfolio.

Compliance Certificate means the certificate substantially in the form of
Enclosure VII.

Computer File means any of:

 

a) the computer file, to be delivered, by no later than 12 a.m. on each
Transmission Date and each Purchase Date, by the Seller to the Purchaser under
which the Eligible Receivables for Purchase which are French Receivables are
identified and individualised (designées et identifiées), without any ambiguity,
for ownership purposes and comply with the Eligibility Criteria for Purchase; or

 

b) the computer file to be delivered, (i) two Business Days before the date at
which Purchased Receivables which are French Receivables are to be repurchased
by the Seller to the Purchaser in accordance with Clauses 24.1 and 24.2 and
(ii) on the corresponding repurchase date under which those French Receivables
to be repurchased are identified and individualised (designées et identifiées),
without any ambiguity, for ownership purposes

in each case, containing the following information:

 

(i) the name and address of each Obligor;

 

(ii) the date and the number of each invoice;

 

(iii) the Outstanding Nominal Value;

 

(iv) the invoice payment date;

 

(v) the VAT number for each French Receivable as mentioned on the invoice or any
other reference used by the Seller that permits the easy identification of the
Obligor of such French Receivable;

 

(vi) an indication of any bill of exchange, promissory note (‘lettre de change’,
‘LCR’), letter of credit or any other means of payment issued in respect of any
French Receivable;

 

(vii) the face value of each French Receivable; and

 

(viii) the aggregate value of all French Receivables listed in the relevant
Computer File.

Conditions Precedent means the conditions precedent as set out in Clause 3.3
and/or Clause 3.4 (as applicable).

Confirmation of Transfer Deed means a confirmation of transfer deed, for the
purposes, with the effects and in the form set out in Enclosure VIII of this
Agreement, confirming the transfer in favour of the Purchaser of title,
ownership and rights in respect of Spanish Receivables and all related security,
which are purchased under this Agreement during the two preceding Data Periods.

Costs means the costs described in Enclosure VI.

Credit and Collection Policies means the credit and collection policies,
including the responsibility matrices attached thereto as described in Enclosure
V.

 

5



--------------------------------------------------------------------------------

Credit Insurance Company means Coface Belgium.

Credit Insurance Contract means the existing insurance contract dated 29 June
2006 entered into by the Seller with the Insurance Company, as amended from time
to time with the approval of the Purchaser/ Transaction Administrator.

Current Account has the meaning set out in Clause 12.1.

Cut-off Date means each day which is five Business Days before a Transmission
Date.

Daily Sales Outstanding (D.S.O.) means :

(the Outstanding Nominal Value of the Global Portfolio on the last day of the
relevant Data Period + the Outstanding Nominal Value of the Global Portfolio of
the 2 previous months each time as existing on the last day of the relevant Data
Period) * 90

__________________________________________________________________________________________________

(the Portfolio of the concerned Data Period + the Portfolio of the 2 previous
Data Periods )*3

Data Period means, in relation to any Cut-off-Date, the period starting the day
following the preceding Cut-off Date and ending on the following Cut-off Date.

Decrease of GIPP has the meaning set out in Enclosure IV.

Deemed Collections has the meaning ascribed to such term in Clause 12.2.

Defaulted Receivable shall have the meaning ascribed to such term in paragraph
2.4 of part 2 (Eligibility Criteria for Calculation of GIPP) of Enclosure I.

Default Reserve Rate has the meaning set out in Enclosure IV.

Default Reserve Floor has the meaning set out in Enclosure IV.

Deferred Purchase Price (“DPP”) means that portion of the Purchase Price of the
Portfolio which is payable to the Seller on a deferred basis pursuant to the
terms of this Agreement and calculated in accordance with Enclosure IV.

Dilution means any discount, rebate, refund, billing error, expense (including
invoice substitution), credit against Purchased Receivables and against Eligible
Receivables for Purchase which are French Receivables and which are originated
by the French Originators and will be sold on the Purchase Date which coincides
with the following Settlement Date and other adjustment or allowance in respect
of Purchased Receivables permitted or incurred by the Seller.

Dilution Reserve Rate has the meaning set out in Enclosure IV.

Discounted Receivables Purchase Agreement means any of (i) the discounted
receivables purchase agreement dated 28 October 2004 between Greif Germany GmbH
as seller and the Seller as buyer, as amended on 27 October 2006 and from time
to time thereafter, (ii) the discounted receivables purchase agreement dated
28 October 2004 between Greif Belgium BVBA as seller and the Seller as buyer,
(iii) the discounted receivables purchase agreement dated 28 October 2004
between Greif Nederland BV as seller and the Seller as buyer, as amended on
27 October 2006 and from time to time thereafter, (iv) the discounted
receivables purchase agreement

 

6



--------------------------------------------------------------------------------

dated 28 October 2004 between Greif UK Ltd as seller and the Seller as buyer, as
amended on 27 October 2006 and from time to time thereafter, (v) the discounted
receivables purchase agreement dated 28 October 2004 between Greif Spain SA as
seller and the Seller as buyer, as amended on 27 October 2006 and from time to
time thereafter, and (vi) the Factoring Agreements, (vii) the discounted
receivables purchase agreement dated 28 October 2005 between Greif Portugal Lda.
as seller and the Seller as buyer, (viii) the discounted receivables purchase
agreement dated 30 April 2007 between Greif Packaging Belgium NV as seller and
the Seller as buyer and (ix) the discounted receivables purchase agreement dated
30 April 2007 between Greif Packaging Spain S.A. as seller and the Seller as
buyer.

Dutch Originator means Greif Nederland B.V.

Eligible Receivables for Purchase means Receivables that, on the relevant
Purchase Date for such Receivables, comply with all the Eligibility Criteria for
Purchase listed in item 1 of Enclosure I of this Agreement.

Eligible Receivables for Calculation of GIPP means Receivables that, at the time
of the relevant calculation, comply with all the Eligibility Criteria for
Calculation of GIPP listed in item 2 of Enclosure I.

Euro or EUR means the currency of the participating member states of the
European Communities in accordance with the definition given in article 109-L-4
of the European Union Treaty and in the Council Regulation (EC) n° 974/98 of
May 3, 1998 on the introduction of the euro.

Excess Available Amount means the balance of the Available Amount after the
payments and allocations made pursuant to Clause 11.1 (a) up to and including
(f) or, as the case may be, pursuant to Clause 11.2(a) up to and including (f).

Exchange Rates means, in respect of each Receivable expressed in currencies
other than Euro, the rate of exchange into Euro applied by the Seller when
originally entering such receivable in its sales ledger.

Factoring Agreement means each of (i) the factoring agreement dated 28 October
2004 between Greif France SAS as seller and the Seller as buyer, as amended on
27 October 2006 and from time to time thereafter and (ii) the factoring
agreement dated 30 April 2007 between Greif Packaging France SAS and the Seller
as buyer, as amended from time to time thereafter.

Fees means the fees as described in the Fee Letter.

Fee Letter means the letter dated 30 April 2007 from the Purchaser to the Seller
and countersigned for acceptance by the Seller, setting out the fees due by the
Seller in relation to the Programme.

French Originator means each of (i) Greif France, SAS and (ii) Greif Packaging
France SAS.

French Purchase Date has the meaning ascribed to such term in Clause 3.1.2.

French Receivables means any Receivables arising under sales contracts governed
by French law and originated by the French Originators.

French Receivables Retransfer Procedure means the retransfer procedure to
repurchase Purchased Receivables which are French Receivables pursuant to
Clauses 5.5, 24.1 or 24.2 and complying with articles 1250-1 seq. of the French
Civil Code as provided under Enclosure X.

French Receivables Transfer Procedure means the transfer procedure for Eligible
Receivables for Purchase which are French Receivables and complying with
articles 313-23 seq of the French Monetary and Financial Code (Code Monétaire et
Financier) as provided under Enclosure IX.

 

7



--------------------------------------------------------------------------------

French Transfer Document means a transfer document for the purposes, with the
effects and in the form set out in Annex 1 to Enclosure IX.

Funding Costs means the costs of funds as defined in Enclosure VI.

GBP means the lawful currency, for the time being, of the United Kingdom.

German Receivables means Receivables arising under sales contracts governed by
German law.

Global Deferred Purchase Price (“GDPP”) means, at any time, the Global Portfolio
minus the GIPP and is calculated in accordance with Enclosure IV.

Global Initial Purchase Price (“GIPP”) means, at any time, the difference
between the Global Portfolio and the GDPP.

Global Portfolio means, on any given date, the Outstanding Nominal Value of all
the Receivables acquired by the Purchaser, after exclusion on that date of
Written-off Receivables.

Group means the Seller, the Servicer, the Originators and all companies with
which the Seller, the Servicer or the Originators are consolidated.

Important Obligor has the meaning ascribed to such term in paragraph 2.2.1 of
item 2 (Eligibility Criteria for Calculation of GIPP) of Enclosure I.

Incremental Initial Purchase Price has the meaning set out in Enclosure IV.
Indemnity means indemnity as described in Clause 21.

Ineligible Receivables for Purchase means any Receivables that, on the relevant
Purchase Date for such Receivables, do not comply with all the Eligibility
Criteria for Purchase listed in part 1 of Enclosure I.

Ineligible Receivables for Calculation of GPP means any Receivables that at any
time do not comply with the Eligibility Criteria for Calculation of GIPP listed
in part 2 of Enclosure I.

ING Bank, Milan branch means the branch of ING Bank N.V. (the Netherlands)
located in Milan (Italy).

Initial Purchase Price (“IPP”) means, on each Calculation Date, that portion of
the Purchase Price of the Portfolio equal to the aggregate of the Outstanding
Nominal Value of each Receivable less the DPP as calculated with respect to the
same Portfolio.

Instalment of GDPP means the balance of the Available Amount after the payments
and allocations made pursuant to Clause 11.1(a) to (j) or, as the case may be,
pursuant to Clause 11.2 (a) to (k).

Italian Cash Deficiency has the meaning described to this term in Clause 27.1.

Italian Data Period has the meaning ascribed to the term “Data Period” in the
Italian Receivables Purchase Agreement.

Italian Effective Date means the date, following the signature of the Italian
Receivables Purchase Agreement, on which all conditions precedent set forth in
the Italian Receivables Purchase Agreement have been met.

Italian GIPP has the meaning ascribed to the term “Global Initial Purchase price
(“GIPP”)” in the Italian Receivables Purchase Agreement.

 

8



--------------------------------------------------------------------------------

Italian Global Portfolio has the meaning ascribed to the term “Global Portfolio”
in the Italian Receivables Purchase Agreement.

Italian Portfolio means, from the Italian Effective Date, the Outstanding
Nominal Value (as defined in the Italian Receivables Purchase Agreement) of all
the Italian Purchased Receivables acquired by the Italian Purchaser during the
preceding Italian Data Period pursuant to the Italian Receivables Purchase
Agreement.

Italian Purchased Receivables has the meaning ascribed to the term “Purchased
Receivables” in the Italian Receivables Purchase Agreement.

Italian Purchaser means ING Bank, Milan branch.

Italian Receivables Purchase Agreement means the receivables purchase agreement
dated 28 October 2005 between ENG Bank, Milan branch (as Purchaser and
Transaction Administrator), Greif Italia S.p.A. (as Seller and Servicer) and
Greif Belgium BVBA (as Master Servicer), as amended on 29 June 2006, 27 October
2006 and 30 April 2007 and from time to time thereafter.

Late Interest Collection means, with respect to a Receivable, any late payment
interest and/or indemnities which is effectively received or recovered by the
Seller in respect of such Receivable from the Obligor.

Master Collection Account has the meaning ascribed to such term in the Servicing
Agreement.

Material Adverse Effect means, as of any date of determination, (a) any event,
circumstance, occurrence or condition which has caused (or would reasonably be
expected to cause) a material adverse effect, or any condition or event that has
resulted or could reasonably be expected to result in a material adverse effect,
on the business, operations, financial condition, liabilities (contingent or
otherwise) or prospects of the Seller, the Originators or the Servicer taken as
a whole, (b) any event, circumstance, occurrence or condition which has caused
(or would reasonably be expected to cause) a material adverse effect on the
ability of the Seller or the Servicer to consummate in a timely manner the
transactions contemplated under this Agreement or to perform any of their
original obligations under any Transaction Document or (c) any event,
circumstance, occurrence or condition which has caused (or would reasonably be
expected to cause) a material adverse effect on the legality, binding effect or
enforceability of any Transaction Document or any of the material rights and
remedies of the Purchaser thereunder or the legality, priority or enforceability
of the security granted under the Security Agreements on a material portion of
the security or the value of the security.

Material Company means, at any time, a company of the Group which has net assets
(excluding intra-group items) representing 5 per cent or more of the
consolidated net assets of the Group in accordance with US GAAP.

Maximum Programme Amount means EUR 95,000,000 with respect to the Combined
Portfolio.

Nominal Value means with respect to any Receivable, the principal amount of such
Receivable, including VAT and other taxes if any, as reflected in the books of
the Seller and mentioned on the invoice representing the Receivable.

Notarisation Period means the period starting on the second Transmission Date of
each calendar month and ending on the second Settlement Date of each calendar
month.

Obligor means a person set out in the records of the Seller as debtor of
Receivables and obliged to make payment for the provision of goods or services
evidenced by a contract for which an invoice has been issued (or, if different,
the person so obliged).

Originator means each of the sellers under the Discounted Receivables Purchase
Agreements.

 

9



--------------------------------------------------------------------------------

Outstanding Global Conical Receivables means, at any time, the sum of (i) the
Outstanding Nominal Value of Purchased Receivables towards all Conical Obligors
and (ii) the Outstanding Nominal Value of Purchased Receivables (as defined in
the Italian Receivables Purchase Agreement) towards Italian Conical Obligors (as
defined in the Italian Purchase Agreement).

Outstanding Global Conical Receivables Limit means, EUR 18,000,000 or any other
limit agreed between the Purchaser and the Seller on each anniversary of this
Agreement.

Other Reserve Rate has the meaning set out in Enclosure IV.

Outstanding Nominal Value means, with respect to any Receivable, the Nominal
Value of such Receivable less (a) any Dilution in relation to such Receivable
and (b) any Collection received with respect to such Receivable.

Party means a party to this Agreement.

Portfolio means on any given date the Outstanding Nominal Value of all the
Purchased Receivables acquired by the Purchaser during the preceding Data
Period.

Portuguese Originator means Greif Portugal LDA.

Programme means the programme described in the recitals.

Purchase Date has the meaning ascribed to such term in Clause 3.

Purchased Receivables means, on any given date, all the Receivables assigned,
sold, transferred or purported to be assigned, sold or transferred to the
Purchaser hereunder and either totally or partially unpaid on such date.

Purchased Receivables with Set-Off Arrangements means Purchased Receivables for
which the Obligor can, in its relationship with the Originator, make set-off
arrangements due to the existence of a current account or related reciprocal
debts.

Purchase Price shall have the meaning ascribed to such term in Clause 6.

Receivable means any and all present and future indebtedness coming or having
come into existence prior to a Termination Date or the date at which this
Agreement terminates in accordance with Clause 2.4, 2.5 or 2.6 and owed or
purported to be owed to the Originator or the Seller by an Obligor and includes
unless otherwise specified herein, any Purchased Receivable.

Relevant Originator has the meaning ascribed to such term under paragraph 1.8 of
part 1 of Enclosure I (Eligibility Criteria for Purchase).

Security Agreement means each of the following agreements:

 

(i) the commercial bank account agreement dated 28 October 2004 between the
Seller as pledgor and the Purchaser as pledgee pertaining to the granting of a
pledge on the Master Collection Account;

 

(ii) each security agreement relating to the granting of a security interest
over certain accounts listed in Schedule 1 to the Servicing Agreement to secure
the obligations of the Seller and the Servicer under this Agreement and under
the Servicing Agreement in accordance with the Undertaking to Grant Security.

Servicer means such person so designated from time to time in accordance with
the Servicing Agreement.

 

10



--------------------------------------------------------------------------------

Servicing Agreement means the servicing agreement dated 28 October 2004 between
the Seller, the Servicer and the Purchaser, as amended and restated on
28 October 2005, on 30 April 2007 and from time to time thereafter.

Servicing Fee shall have the meaning ascribed in clause 5 of the Servicing
Agreement.

Settlement Date means without prejudice to Clause 17, the 15th and the last day
of each calendar month, save that the first Settlement Date shall coincide with
the first Purchase Date and the first French Purchase Date, Any Settlement Date
falling on a date which is not a Business Day will be postponed to the
immediately following Business Day. If this immediately following Business Day
falls in the following calendar month, the Settlement Date will be fixed on the
immediately preceding Business Day.

Solidarity Amount has the meaning ascribed to such term in Clause 27.2.

Solidarity Excess Available Amount means the balance of the Available Amount
after the payments and allocations made pursuant to Clause 11.1. (a) up and
including (g) or, as the case may be, pursuant to Clause 11.2(a) up to and
including (h).

Spanish Originator means each of (i) Greif Spain S.A. and (ii) Greif Packaging
Spain S.A.

Spanish Receivables means Receivables arising under sales contracts governed by
Spanish law.

Swedish Obligor means any Obligor acting out of an establishment in Sweden.

Target means Trans-European Automated Real-time Gross Settlement Express
Transfer Payment System.

Target Day means any day on which Target is open for the settlement of payments
in Euro.

Template means the template in Excel format substantially in the form of
Enclosure II.

Termination Date means the earliest of:

 

(i) the date of the occurrence of any event referred to in Clause 18.1.1;

 

(ii) the third Business Day following the receipt of notice referred to in
Clause 18.1.2 save if the Seller has exercised his repurchase option in
accordance with Clause 24.2 before such date; and

 

(iii) any date following the occurrence, and during the continuation, of any
event referred to in Clause 18.1.3 which the Purchaser or the Transaction
Administrator declares to be the Termination Date.

Termination Event means any of the events described in Clause 18.

Total Collections means, with respect to any Purchased Receivable the sum of all
items booked in the Current Account under 12.2.1, 12.2.2, 12.2.3, 12.2.4,
12.2.5, 12.2.6, minus the items of 12.2.13.

Transaction Administrator Report means the report substantially in the form of
Enclosure III.

Transactions Document means each of the following documents:

 

(i) this Agreement;

 

(ii) each Amendment and Restatement Agreement;

 

(iii) the Servicing Agreement;

 

(iv) each Cash Balancing Agreement;

 

(v) each Discounted Receivables Purchase Agreement;

 

(vi) the Undertaking to Grant Security;

 

(vii) each Security Agreement; and

 

(viii) each other document designated as such by the parties to this Agreement.

 

11



--------------------------------------------------------------------------------

Transfer Date means any date resulting from an Acceleration pursuant to Clause
17 or 18.2.6. A Transfer Date falling on a date which is not a Business Day will
be postponed to the next following Business Day.

Transmission Date means each date which is one Business Day before a Calculation
Date.

Undertaking to Grant Security means the letter dated 28 October 2004 whereby the
Seller procures and the Originators undertake to grant a security interest over
certain accounts listed in Schedule 1 to the Servicing Agreement in favour of
the Purchaser.

Written-off Receivable means a Receivable which has been written off, or
qualifies or would qualify for a write-off, as irrecoverable for accounting
purposes by the Seller in accordance with its general accounting practices.

Yield Reserve Rate has the meaning set out in Enclosure IV.

 

1.2 Any reference in this Agreement to:

 

(i) ‘bankruptcy proceeding’, ‘liquidation’, ‘proceedings for composition’ of any
person shall be construed as to include any equivalent or analogous proceedings
under the laws of the jurisdiction in which such person is incorporated or any
jurisdiction in which such person has its principal place of business;

 

(ii) ‘attachment’ of any asset shall be construed as to include any equivalent
or analogous proceedings under the laws of the jurisdiction in which such asset
is located;

 

(iii) ‘temporary administrator’ appointed with respect to any person shall be
construed as to include any equivalent or analogous officer appointed under the
laws of the jurisdiction in which such person is incorporated or any
jurisdiction in which such person has its principal place of business; and

 

(iv) Clause, Enclosure or Annex is a reference to a clause, enclosure or annex
of this Agreement.

Clause 2: Purposes of the Agreement

 

2.1 2.1.1 The Seller hereby sells to the Purchaser, with successive effect on
each Purchase Date until (and not including) the Termination Date or the date of
termination of this Agreement in accordance with Clause 2.4, 2.5 or 2.6, all
Eligible Receivables for Purchase other than French Receivables that the Seller
will own on each such date, in accordance with the provisions of this Agreement
and with Article 1690 of the Belgian Civil Code.

Subject to the Conditions Precedent and the provisions of this Agreement, the
Purchaser hereby accepts all such successive sales.

2.1.2 The Seller hereby assigns and transfers to the Purchaser all present and
future Eligible Receivables for Purchase which are German Receivables together
with all the associated rights and accessories, options, privileges and interest
linked to the German Receivables, subject to the condition that a purchase
contract under this Agreement with respect to the respective German Receivables
is validly in place. The Purchaser accepts this assignment and transfer. This
assignment and transfer is governed by German law.

 

12



--------------------------------------------------------------------------------

2.1.3 The Seller agrees to sell to the Purchaser from the first French Purchase
Date until (and not including) the Termination Date or the date of termination
of this Agreement in accordance with Clause 2.4, 2.5 or 2.6, all of its title to
and rights and interests in the Eligible Receivables for Purchase which are
French Receivables in accordance with the terms and conditions of this Agreement
and pursuant to the French Receivables Transfer Procedure.

 

2.2 The Seller may at any time give notice to the Purchaser who shall accept
with a copy to the Servicer, that it wishes to interrupt the continuation of
these sales and assignments. In order to be effective from a particular Business
Day, this notice must be given by 10 am (Brussels time) on that day. The sales
of Receivables will recommence upon ten Business Days’ prior written notice from
the Seller to the Transaction Administrator and subject to the satisfaction of
all conditions as provided for in this Agreement and the receipt of all reports
and information that the Transaction Administrator may reasonably request as to
cover the period of interruption of sales.

 

2.3 The Purchaser hereby appoints the Transaction Administrator to act as its
agent and representative and to perform certain tasks in the name and on behalf
of the Purchaser under this Agreement.

 

2.4 The Programme will terminate at the latest on the date falling 364 days
after the date of this Agreement, subject to the right of the Seller to request
an extension of the Programme for a further period of 364 days by giving notice
to the Purchaser not less than 30 Business Days before the expiry of the 364
days. If the Seller and the Servicer agree to the request, the Programme will be
extended for a further period of 364 days. This extension right applies to the
first, second, third and fourth anniversary of this Agreement.

 

2.5 The Seller may at any time terminate this Agreement by 30 days prior notice
to the Transaction Administrator. Without prejudice to the foregoing, the
Purchaser may at any time interrupt the purchase of Receivables on Conical
Obligors for the remaining period of the then applying Conical Season, if the
Limit of Liability (as defined in the Credit Insurance Contract) is utilised for
an amount exceeding 50%.

 

2.6 The Purchaser may terminate this Agreement by 30 days prior notice to the
Seller if (i) any payment to be made by the Seller or the Servicer to the
Purchaser is or shall be subject to any taxes on or measured by the overall net
income or profit of the Purchaser and (ii) the Seller refuses to indemnify the
Purchaser.

 

2.7 Clauses 18.2.1 to 18.2.8 (including) and Clause 18.3 shall apply, govern the
effects of and survive a termination of this Agreement in accordance with
Clauses 2.4, 2.5 and 2.6, except for Clause 18.2.5 which shall only apply upon
the occurrence of an event as described in Clause 18.1.

Clause 3: Purchase Dates and Conditions Precedent

 

3.1 Purchase Dates

 

  3.1.1  Purchases of Eligible Receivables for Purchase (other than French
Receivables) will take place on each Business Day until (and not including) the
Termination Date (each a “Purchase Date”), provided that:

 

  (i) the Seller owns Eligible Receivables for Purchase (other than French
Receivables) on such date; and

 

  (ii) the Conditions Precedent set out in Clause 3.4 are then satisfied.

 

  3.1.2  Purchase of Eligible Receivables for Purchase which are French
Receivables will take place on each Settlement Date until (and not including)
the Termination Date, provided that:

 

  (i) the Seller owns Eligible Receivables for Purchase which are French
Receivables on such date;

 

13



--------------------------------------------------------------------------------

  (ii) the Conditions Precedent set out in Clause 3.4 are then satisfied; and

 

  (iii) the Seller has performed all steps as required pursuant to the French
Receivables Transfer Procedure.

 

3.2 The first Purchase Date will be October 29, 2004, subject to Clauses 3.3 and
3.4.

 

3.3 The first Purchase Date shall not take place before the second Business Day
after satisfaction of the following Conditions Precedent:

 

  3.3.1 completion of a due diligence review by the Purchaser of the Seller’s
portfolios of Receivables, systems and practices, the outcome of this due
diligence being satisfactory to the Purchaser and delivery of a due diligence
report accepted and countersigned by the Seller;

 

  3.3.2 signing of the due diligence key finance report including the agreed
recommendations and adaptations;

 

  3.3.3 delivery of documents evidencing that the Seller has the powers to
validly commit itself in this Agreement and holds all authorisations for such
commitment and delivery of specimen of signatures;

 

  3.3.4 delivery of legal opinions of Allen & Overy LLP addressed to the
Purchaser and satisfactory to the Purchaser and the Transaction Administrator as
to the civil law true sale character of the sales of Receivables in accordance
with this Agreement and in accordance with the Discounted Receivables Purchase
Agreement and as to the powers and authorisations of the Seller in connection
with this Agreement;

 

  3.3.5 delivery by the Servicer of the Template on the performance of the
portfolio to be purchased on the first Purchase Date for the month prior to the
first Purchase Date;

 

  3.3.6 execution of the Transaction Documents by all parties thereto;

 

  3.3.7 delivery of a power of attorney pursuant to Clause 18.2.5; and

 

  3.3.8 payment by the Seller of the fees and expenses set out in the [Fee
Letter].

 

3.4 The Seller hereby represents to the Purchaser and the Transaction
Administrator that, unless it will have notified the Transaction Administrator
otherwise in accordance with this Agreement, on the relevant Purchase Date:

 

  3.4.1 the representations and warranties set out in Clause 15 shall be true
and correct in all material respects, except for those representations or
warranties which are already qualified as to materiality and for the
representations and warranties under Clauses 15.11 to 15.16 (including), which
shall be true and correct;

 

  3.4.2 there shall be no breach of any of the undertakings set out in Clause
16;

 

  3.4.3 no event has occurred and is continuing, or would result from such
purchase, that constitutes a Termination Event or that, with the giving of
notice or passage of time, would constitute a Termination Event;

 

  3.4.4 the Termination Date has not occurred;

 

14



--------------------------------------------------------------------------------

  3.4.5 the purchase of such Receivable will not result in the aggregate of the
GIPP and the Italian GIPP exceeding the Maximum Programme Amount;

 

  3.4.6 no applicable law, regulation, judgement or decree of any governmental
entity prohibits the making of such purchase or remittance of Total Collections
in accordance with the provisions of this Agreement; and

 

  3.4.7 the Seller and/or the Servicer will comply with the conditions set out
in Clause 4.1 and 4.2.

To the extent that the Purchaser acquires any Receivable on a Purchase Date it
shall be considered to have reiterated the representations and warranties set
out in Clause 15.

Clause 4: Terms and Conditions governing purchases

 

4.1 On each Transmission Date, the Servicer will deliver to the Transaction
Administrator by electronic mail or by fax, not later than 10 a.m. Brussels time
the Template and the relevant information as required for the calculations to be
made pursuant to Enclosure IV with the data related to the preceding Data Period
so that the performance of the Global Portfolio since the previous Template may
be assessed.

 

4.2 On each Transmission Date, the Servicer will send to the Transaction
Administrator (acting on behalf of the Purchaser) by modem or express delivery
service, not later than 2 p.m. Brussels time, the detailed ageing list of all
Receivables other than French Receivables sold hereunder and outstanding at the
end of the relevant Data Period and the list of daily collection. The same day,
the Seller will send to the Transaction Administrator the list of invoices
representing all Receivables sold during the relevant Data Period. This list and
the detailed ageing list will include the following information for each
Receivable:

 

  •  

the name of the Obligor;

 

  •  

the address of the Obligor;

 

  •  

the date of the invoice;

 

  •  

the number of the invoice;

 

  •  

the Outstanding Nominal Value;

 

  •  

the invoice payment date;

 

  •  

the VAT number as mentioned on the invoice or any other reference used by the
Seller that permits the easy identification of the Obligor;

 

  •  

indication of any bill of exchange, promissory note, letter of credit or any
other means of payment issued in respect of the relevant Receivable.

On each Transmission Date, the Seller will send to the Transaction Administrator
the Computer File listing all Eligible Receivables for Purchase which are French
Receivables originated by the French Originator during the preceding Data Period
and to be purchased by the Purchaser on the following French Purchase Date.

 

4.3 On the Calculation Date, the Transaction Administrator will notify to the
Seller by electronic mail or by fax, not later than 4 p.m. Brussels time, the
IPP for the Receivables other than the French Receivables sold during the
relevant Data Period and for Eligible Receivables for Purchase which are French
Receivables originated by the French Originator during the relevant Data Period
and to be sold on the following French Purchase Date pursuant to the French
Receivables Transfer Procedure, as defined in Clause 7, by means of the
Transaction Administrator Report.

 

4.4 The Transaction Administrator is authorised to take such measures, including
a deferral of the Settlement Date, as may be necessary in the event that the
Seller and/or the Servicer is late in delivering the information required under
Clause 4.1 and 4.2.

 

15



--------------------------------------------------------------------------------

Such measures shall be binding on the Seller, and shall be without prejudice to
the Seller’s obligations to indemnify the Purchaser against the losses that may
result from such delay or to pay late payment interest on any amount payable by
it under this Agreement and without prejudice to the other rights of the
Purchaser under this Agreement.

 

4.5 Any delay in the delivery of the above referred information and/or any
inaccuracy in the information as provided for by the Seller and/or the Servicer
will allow the Transaction Administrator to request from the Seller the payment
of a penalty fee of 0.01% calculated on the [Nominal Value] of Eligible
Receivables for Calculation of GIPP with a minimum of Euro 1000, unless the
non-delivery and/or inaccuracy is remedied within two Business Days of the due
date and provided that such non delivery and/or inaccuracy does not occur during
two consecutive months.

Clause 5: Consequences of the purchase

 

5.1 This Agreement constitutes and, upon their due execution, each French
Transfer Document, shall constitute a true sale of the Eligible Receivables for
Purchase under this Agreement and under each such French Transfer Document, and
not a security arrangement for any obligations of the Seller. The Purchaser
shall have full title and interest in and to the Purchased Receivables as from
the Purchase Date or the French Purchase Date (as applicable), shall be free to
further dispose of such Purchased Receivables, and shall be fully entitled to
receive and retain for its own account the Total Collections in respect of such
Purchased Receivables.

 

5.2 With respect to Eligible Receivables for Purchase which are Spanish
Receivables, the Seller will grant in favour of and together with the Purchaser
on a monthly basis as of the date of this Agreement and within the Notarisation
Period, a duly completed and signed Confirmation of Transfer Deed. Confirmation
of Transfer Deeds will relate to Spanish Receivables that are purchased in
accordance with this Agreement during the two Data Periods preceding the
relevant Notarisation Period and will be executed by the Purchaser and the
Seller before a notary public with the purpose of reaching a certainty of the
date and of obtaining the benefits of Article 1526 of the Spanish Civil Code.
The Purchaser reserves the right to request at any time to proceed to
notarisation on a two-monthly basis by a written notice to the Seller at least 5
Business Days prior to the first day of the next Notarisation Period.

 

5.3 The Eligible Receivables for Purchase will be purchased on the Purchase Date
or the French Purchase Date (as applicable) with all the associated rights and
accessories, options, privileges, and interest linked to such Receivables as
well as any sum due on such Receivables or which may become due subsequently,
and all the advantages and benefits ensuing therefrom.

 

5.4 Without prejudice to the provisions of Clause 18.2.5 and except as otherwise
provided hereafter, the Obligors will not be notified by the Purchaser, or any
successor or assignee, of the assignment of the Purchased Receivables.

The Swedish Obligors will be notified of all assignment of Receivables pursuant
to the Transaction Documents by means of the following wording to be included on
the related invoices:

“Our claim according to this invoice is sold to Greif Coordination Center BVBA
and subsequently to ING Belgium NV. We will administrate the invoice as agent of
ING Belgium NV and all payments under this invoice shall be made to the account
set out in the invoice, unless otherwise notified by ING Belgium NV.”

Without prejudice to the provisions of clause 2.2 of the Discounted Receivables
Purchase Agreement entered into by the Seller with the Dutch Originator, the
Seller undertakes not to notify any Obligor of new payment instructions, whether
under this Agreement or under a Discounted Receivables Purchase Agreement,
unless expressly instructed by the Purchaser to do so.

 

16



--------------------------------------------------------------------------------

5.5 Should a Purchased Receivable be an Ineligible Receivable for Purchase, and
as soon as any Party becomes aware of the ineligibility of such Receivable, the
Purchaser shall have the option to reassign such Ineligible Receivables with all
the associated rights and accessories, options, privileges, and interest linked
to the Ineligible Receivables to the Seller. To reassign an Ineligible
Receivable which is a French Receivable, the Purchaser shall comply with the
French Receivables Retransfer Procedure.

The Seller shall repurchase such Receivables, at its expenses and without any
recourse, for a price corresponding to the Outstanding Nominal Value of the
Ineligible Receivables. Such amount shall be credited in favour of the Purchaser
to the Current Account and, with respect to French Receivables, upon performance
by the Purchaser of all steps (if any) required under the French Retransfer
Procedure, in accordance with clause 12.2.4. The Purchased Receivables that
would appear to be Ineligible Receivable will remain the property of the
Purchaser until their reassignment to the Seller.

Should an Ineligible Receivable for Purchase have been taken into consideration
for the calculation of the Purchase Price payable for a Portfolio on a
Settlement Date, but not have been sold and assigned to the Purchaser under this
Agreement, the Purchaser shall be entitled to reimbursement of a portion of the
Purchase Price for the Portfolio in an amount corresponding to the Outstanding
Nominal Value of the Ineligible Receivables.

 

5.6 Upon satisfaction or waiver of the Conditions Precedent set forth under
Clause 3.3 and/ or Clause 3.4 (as applicable), the Seller may demand performance
by the Purchaser of its obligations to pay IPP and GDPP in accordance with
Clauses 7 and 8 and enforce these obligations subject to Clause 22 and without
prejudice to the application of Clause 8.2, but waives the right to demand
rescission of any purchase. The Seller waives any unpaid seller’s lien that it
may have under Clause 20, 5° of the Mortgage Law or otherwise.

Clause 6: Determination of the Purchase Price

 

6.1 On each Purchase Date and French Purchase Date, the Purchaser will acquire
the Eligible Receivables for Purchase owned by the Seller at a Purchase Price
based on the Outstanding Nominal Value of the Receivables and which comprises
the IPP payable on the next succeeding Settlement Date or, in relation to
Eligible Receivables for Purchase which are French Receivables on the French
Purchase Date which coincides with the Settlement Date, according to the
provisions of Clause 7, and the DPP payable according to the provisions of
Clause 8. Purchase Price determinations are made for the Portfolio as a whole,
and not separately for each Receivable.

If a Receivable is expressed in a currency other than Euro, the Outstanding
Nominal Value of the Receivable shall be converted in Euro, using the Exchange
Rate.

 

6.2 The determination of the IPP and the DPP shall be made in accordance with
the calculation principles provided in Enclosure IV.

 

17



--------------------------------------------------------------------------------

Clause 7: The Initial Purchase Price and Global Initial Purchase Price

 

7.1 The IPP is the first part of the Purchase Price payable for the Portfolio on
a Settlement Date.

The IPP is calculated on each Calculation Date in accordance with Enclosure IV,
and is paid according to Clauses 11 and 12.2. The computation of the IPP shall
bind the parties except in case of manifest error.

 

7.2 At any Calculation Date, the GIPP applicable to the Global Portfolio will be
calculated in accordance with Enclosure IV. The aggregate of the GIPP and the
Italian GIPP shall never be higher than the Maximum Programme Amount.

 

7.3 The IPP and the DPP determined in accordance with this Clause 7 will be
allocated proportionally to the French Receivables acquired on the French
Purchase Date which coincides with the Settlement Date and the Spanish
Receivables acquired during the relevant Data Period based upon the ratio that
the Outstanding Nominal Value of such French Receivables and Spanish Receivables
respectively will bear to the Portfolio as a whole.

Clause 8: The Global Deferred Purchase Price

 

8.1 At any Calculation Date, the GDPP as applicable to the Global Portfolio will
be calculated in accordance with Enclosure IV.

 

8.2 The Instalment of GDPP is payable by the Purchaser on each Settlement Date
in accordance with Clause 12.2.10.

From the occurrence of a Termination Date, no further Instalment of GDPP shall
be paid unless and until the balance of the GIPP has been reduced to zero and
any credit balance of the Current Account shall have been duly paid to the
Purchaser. Thereafter, the Instalment of GDPP will be payable on each Settlement
Date in accordance with Enclosure IV.

 

8.3 In no circumstances will the Purchaser be liable to pay any Instalment of
GDPP as a separate liability, since the Purchaser’s liability vis-à-vis the
Seller under this Agreement is limited to the net balance on the Current Account
as specified in Clause 12.2. For the avoidance of doubt, the GDPP does not
represent a liability of the Purchaser other than to the extent of the
Instalments of GDPP payable pursuant hereto.

 

8.4 No interest will be paid by the Purchaser on the GDPP.

Clause 9: Appointment of a Servicer

The servicing, the administration and collection of the Purchased Receivables
(the Services) shall be conducted by the Servicer or by such person appointed by
the Servicer pursuant to the Servicing Agreement. Without prejudice to the
rights of the Servicer under the Servicing Agreement to sub-contract or delegate
the performance of any of its obligations in relation to the Services, the
Servicer will remain fully liable to the Purchaser to the same extent and under
the same terms as if it was itself rendering the Services.

 

18



--------------------------------------------------------------------------------

Clause 10: Fees

 

10.1 All the Fees incurred under this Agreement and determined in accordance
with the Fee Letter will be borne by the Seller or reimbursed by the Seller to
the Purchaser.

 

10.2 The Transaction Administrator will supply the Seller with reasonable
details and justification of any such Fees.

Clause 11: Waterfall

 

11.1 Prior to the occurrence of a Termination Date and in accordance with
Enclosure IV, the Available Amount shall be applied by the Purchaser to the
payments or internal allocations as stipulated in Clause 12 in the following
order of priority and if and to the extent that the payments or the allocations
ranking higher have been made in full:

 

  (a) to pay all liabilities then due and payable on account of taxes and VAT
due in relation to the Programme for such part of those amounts that has not
been paid through the Current Account;

 

  (b) to pay the Costs;

 

  (c) to cover the Indemnities referred to in Clause 21 unpaid by the Seller
and/or Servicer;

 

  (d) to pay the Servicing Fee;

 

  (e) to allocate to the Minimum Initial Purchase Price;

 

  (f) to allocate to the Decrease of the GIPP if any;

 

  (g) to allocate to the Italian Cash Deficiency, if any;

 

  (h) to allocate to the Solidarity Amount, if any;

 

  (i) to allocate to any other amount as agreed between the Seller and the
Purchaser, without such agreement being unreasonably withheld by either party;

 

  (j) to allocate to the Incremental Initial Purchase Price, if any; and

 

  (k) to allocate to the Instalment of the GDPP.

 

11.2 After the occurrence of a Termination Date and in accordance with Enclosure
IV, the Available Amount shall be applied by the Purchaser to the payments or
internal allocations as stipulated in Clause 12 in the following order of
priority, if and to the extent that the payments or the allocations ranking
higher have been made in full:

 

  (a) to pay any fees then due and payable to the Backup Servicer;

 

  (b) to pay all liabilities then due and payable on account of taxes and VAT
due in relation to the Programme for such part of those amounts that have not
been paid through the Current Amount;

 

  (c) to pay the Costs;

 

  (d) to cover the Indemnities referred to in Clause 21 unpaid by the Seller
and/or the Servicer;

 

19



--------------------------------------------------------------------------------

  (e) to allocate to the Minimum Initial Purchase Price, if applicable;

 

  (f) to allocate to any other amount;

 

  (g) to allocate to the Incremental Purchase Price, if any;

 

  (h) to allocate to the Decrease of the GIPP, if any;

 

  (i) to allocate to the Servicing Fee;

 

  (j) to allocate to the Italian Cash Deficiency, if any;

 

  (k) to allocate to the Solidarity Amount, if any; and

 

  (l) subject to Clause 8.2, to allocate to the Instalment of the GDPP.

Clause 12: Payments

 

12.1 As they are expected to become obligor and creditor of each other for the
duration of this Agreement, the Seller and the Purchaser will enter into a
current account legal relationship (the “Current Account”) so that the payments
of the various sums due by one Party to the other Party will take place by
booking the amount due on this Current Account.

Such payments shall be entered in the Current Account and settled exclusively in
Euro.

This Current Account is indivisible. However, for administrative purposes, the
subheadings described below will be created. The creation of these subheadings
will in no way affect the indivisibility of the Current Account.

The amounts to be booked to the Current Account on any Calculation Date shall
include solely those amounts payable on the Settlement Date immediately
following such Calculation Date in accordance with the order of priority
provided for in Clause 11.

 

12.2 Unless the amounts referred to in the subheadings 12.2.1 to 12.2.6 have
been transferred by the Servicer after an Acceleration on the bank account
mentioned in Clause 4.4 of the Servicing Agreement, the following amounts will
be booked to the Current Account:

IN FAVOUR OF THE PURCHASER:

 

  12.2.1   Collections (information supplied by the Servicer)

These are the cash payments with respect to the Purchased Receivables, whoever
makes such payment and whatever the modalities of such payment are and
irrespective of whether amounts equal to such payments have been credited to the
Master Collection Accounts.

In case one of the Obligors of the Purchased Receivables makes a partial payment
(by means of set-off or any other method) which cannot be applied to a
particular Receivable, the Servicer will allocate such payment proportionally to
all Receivables, whether assigned or not, on such Obligor.

Irrespective of whether amounts equal to such payments have been credited to the
Master Collection Accounts, these amounts will be deemed to be booked on the
Current Account on the Calculation Date on which they are due to be transferred
to the Purchaser pursuant to Clauses 4.3 or 4.4 of the Servicing Agreement.

 

20



--------------------------------------------------------------------------------

For the avoidance of doubt, indemnities received under the Credit Insurance
Contract shall be included in the Collections.

 

  12.2.2   Late Interest Collections (information supplied by the Servicer)

This represents late interest amounts calculated as from the maturity date of
the invoice and/or indemnities paid because of late payment by the Obligor.

These amounts will be deemed to be booked on the Current Account on the
Calculation Date on which they are due to be transferred to the Purchaser
pursuant to clauses 4.3 or 4.4 of the Servicing Agreement.

 

  12.2.3   Deemed Collections (information supplied by the Servicer)

This represents the amount by which the Outstanding Nominal Value of Purchased
Receivables has been reduced as the consequence of one of the following events:

 

  i) Dilution as from the preceding Cut-off Date, other than the Dilution which
has been deducted from the Nominal Value of the Purchased Receivables when
calculating the Purchase Price of such Receivables in accordance with Clause
6.1; or

 

  ii) in case of the sale of a fully or partially paid Receivable at the end of
the preceding Data Period for which no adjustment of the Outstanding Nominal
Value has been made as per Clause 6.1, the amount of the Dilution corresponds to
the amount of such total or partial payment; or

 

  iii) any other element admitted by the Seller or recognised in a court of law.

For the purposes of this Agreement, the Deemed Collections will be assimilated
to a payment made by the Obligor whose Receivables have been purchased.

The Deemed Collections will be deemed to be booked on the Current Account on the
Calculation Date immediately following the Collection Period during which the
events referred to in i), ii) or iii) arise.

Furthermore, if the Seller or the Servicer breaches its undertaking set out in
Clause 16.2.3 (not to draw any bill of exchange in connection with a Purchased
Receivable other than a French Receivable or a Spanish Receivable, nor to demand
or receive from any Obligor, or otherwise permit the creation by any Obligor of,
any promissory note in connection with a Purchased Receivable other than a
French Receivable or a Spanish Receivable, save if immediately endorsed to the
Purchaser) or, in relation to Purchased Receivables which are French Receivables
or Spanish Receivables, not to transmit or endorse to the benefit of a third
party (other than the Purchaser) any bill of exchange or promissory note created
or existing, a Deemed Collection shall arise in the amount of that Receivable
and will be deemed to be booked on the Current Account on the day such a breach
arises.

 

  12.2.4   The Outstanding Nominal Value of Ineligible Receivables for Purchase
that have been purchased as Eligible Receivables for Purchase or that have been
taken into consideration for the determination of the Purchase Price of a
Portfolio in accordance with this Agreement (information supplied by the
Servicer)

 

21



--------------------------------------------------------------------------------

This amount will be assimilated to a payment by the Seller to the Purchaser.

This amount will be deemed to be booked on the Current Account on the day the
Purchaser has exercised its reassignment option or demanded reimbursement of a
portion of the Purchase Price for a Portfolio in accordance with Clause 5.5.

 

  12.2.5   Indemnities in respect of foreign currency conversions (information
supplied by the Servicer)

Any foreign currency indemnity payable in accordance with clause 4.5 of the
Servicing Agreement will be deemed to be booked on the Current Account on the
Calculation Date.

 

  12.2.6   Any Indemnity due by the Seller or the Servicer to the Purchaser
(information supplied by the Servicer)

These are the amounts due by the Seller or the Servicer to the Purchaser
pursuant to Clause 21.

The amount of the Indemnity will be deemed to be booked on the Current Account
on the day the Indemnity is payable.

 

  12.2.7   Any other amount due under this Agreement by the Seller or the
Servicer to the Purchaser (information supplied by the Servicer)

The amount due will be deemed to be booked on the Current Account on the day the
Seller or the Servicer or a court order recognises that the Purchaser is
entitled to this amount.

 

  12.2.8   Payment made by the Purchaser (information supplied by the Servicer)

This amount represents the balance of the Current Account to be paid by the
Purchaser to the Seller pursuant to Clause 13.1.

It will be deemed to be booked on the Current Account on the Calculation Date.

It is well understood that the above entries will be made without duplication,
so that the same amount in respect of the same Receivable will not be entered
more than once in the Current Account under Clauses 12.2.1 to 12.2.4.

IN FAVOUR OF THE SELLER :

 

  12.2.9   The Initial Purchase Price paid for the Portfolio acquired by the
Purchaser

This amount will be deemed to be booked on the Current Account on the
Calculation Date immediately following the Cut-off Date of the preceding Data
Period.

 

  12.2.10   The Instalment of GDPP

This amount is payable in accordance with Clause 8.2 on each Settlement Date.

This amount will be deemed to be booked on the Current Account on the
Calculation Date immediately preceding the relevant Settlement Date.

 

22



--------------------------------------------------------------------------------

  12.2.11   The total amount of the payment cancellations (information supplied
by the Servicer)

Certain forms of payment used by an Obligor can give rise to the cancellation of
the payment of Receivables previously booked on the Current Account and thus
paid to the Purchaser.

The amount of the cancellation will be deemed to be booked on the Current
Account on the Calculation Date immediately following the Collection Period
during which the payment is cancelled.

 

  12.2.12   The Servicing Fee

This fee is determined in accordance with clause 5 of the Servicing Agreement.

This amount will be deemed to be booked on the Current Account on the
Calculation Date and will be received by the Seller acting, as the case may be,
as agent (gevolmachtige/ mandataire) of the Servicer in accordance with Article
1239 of the Belgian Civil Code.

 

  12.2.13   Refunds in respect of foreign currency conversions (information
supplied by the Servicer)

Any foreign currency refund payable in accordance with Clause 4.5 of the
Servicing Agreement will be deemed to be booked on the Current Account on the
Calculation Date.

 

  12.2.14   Any other amount due under this Agreement by the Purchaser to the
Seller or the Servicer

The amount due will be deemed to be booked on the Current Account on the day the
Purchaser, or a court order, recognises that the Seller or the Servicer is
entitled to this amount.

 

  12.2.15   Payments made by the Seller or the Servicer

This amount represents the balance of the Current Account as calculated pursuant
to Clause 13.1.

It will be deemed to be booked on the Current Account on the Settlement Date.

Clause 13: Intermediate closing of the Current Account

 

13.1 The Transaction Administrator shall calculate on each Calculation Date the
intermediate closing balance of the Current Account to be paid as of the
immediately following Settlement Date, taking into account all entries scheduled
to take place until the Calculation Date. The balance resulting from each
intermediate closing will be paid in favour of the Seller or of the Purchaser,
as the case may be. The intermediate closing shall take into account the
consequences that a seizure or any other similar measure imposed on the whole or
part of the amounts due by one Party to the other would have on such balance.

The payment will take place on the Settlement Date following the relevant
Calculation Date.

The provisions of this Clause 13.1 are without prejudice to the obligation of
the Servicer, upon an Acceleration to pay to the Purchaser on each Transfer Date
the amount of the Total Collections in accordance with clause 4 of the Servicing
Agreement.

 

23



--------------------------------------------------------------------------------

13.2 Terms and conditions governing payments

 

  13.2.1   On the Transmission Date immediately following the end of a Data
Period, the Seller (in relation to the information of the Template be delivered
in accordance with Clause 4.1) or the Servicer (in relation to any other
information) will inform the Transaction Administrator of the global amounts
booked for each subheading on the Current Account since the previous
intermediate closing, as well as any corrective entries, insofar as such data
has to be supplied by them in compliance with Clause 12.2. They will do so by
electronic mail or by fax, not later than at 10 a.m. Brussels time, by means of
the Template.

 

  13.2.2   On the Calculation Date immediately following the end of a Data
Period, on the basis of the information supplied by the Seller and the Servicer
and the information available to it, the Transaction Administrator will compute
the balance of the Current Account and the Instalment of GDPP payable on the
relevant Settlement Date and communicate them to the Seller by means of the
Transaction Administrator Report, such report being sent by electronic mail or
by fax before 16.00 Brussels time.

This computation will bind the parties, absent manifest error.

 

  13.2.3   The Seller irrevocably authorises the Transaction Administrator to
debit its account n° 320-0837369-38 under value Settlement Date with the amount
of the balance of the Current Account, if this balance is in favour of the
Purchaser. The Seller undertakes to fund said account in due course with the
amounts necessary for the required payment.

 

  13.2.4   If, following a lack of funds, the balance due to the Purchaser on
the Settlement Date (whether pursuant to Clause 13.1 or clause 4.3 of the
Servicing Agreement) cannot be paid in full or in part to the Purchaser, the
Seller will owe late interest to the Purchaser, calculated at the Euribor Rate
(one month) (as such term is defined in Enclosure VII of this Agreement), plus
2 % per annum on the amount to be paid, until the Business Day following receipt
of full payment of the amount due and an administration fee of Euro 1,000
covering the follow- up of such late payment.

 

  13.2.5   The Purchaser undertakes to credit, under value Settlement Date, the
Seller’s account n° 320-0837369-38, except for the payment of the balance of the
Current Account in favour of the Seller on the first Settlement Date, which
shall be made by crediting the Seller’s account IBAN NL 15 ING 0651 66 35 98.

Clause 14: Tax Gross-Up

 

14.1 All payments to be made by the Seller or the Servicer to the Purchaser
shall be made free and clear of and without withholding or deduction for or
payment of or on account of tax unless the Seller or the Servicer is required by
law to make such a payment subject to the deduction or withholding or payment of
or on account of tax, excluding any taxes on or measured by the overall net
income or profit of the Purchaser (hereinafter referred to as “Applicable
Taxes”). In such a case the sum payable by the Seller or the Servicer in respect
of which such deduction or withholding or payment which is required to be or is
made shall be increased to the extent necessary to ensure that, after the making
of such deduction or withholding or payment (and any additional deduction or
withholding or payment for or on account of tax in respect of such increased
amount), the Purchaser receives and retains (free from liability in respect of
any such deduction or withholding or payment) a net sum equal to the sum which
it would have received and so retained had no such deduction or withholding or
payment been made or required to be made.

24



--------------------------------------------------------------------------------

14.2 Without prejudice of the Purchaser’s right in accordance with Clause 2.6,
the Seller agrees to pay any present or future stamp, court or documentary taxes
or any other excise or property taxes, value added tax, charges or similar
levies imposed by any governmental entity or taxing authority therein which
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to this Agreement or which may be
required to assure the admissibility in evidence of this Agreement (hereinafter
referred to as “Other Applicable Taxes”).

 

14.3 The Seller hereby indemnifies the Purchaser and the Transaction
Administrator for the full amount of Applicable Taxes and Other Applicable Taxes
(including, without limitation, any Applicable Taxes and Other Applicable Taxes
imposed on amounts payable under this Clause 14) paid by the Purchaser or the
Transaction Administrator and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto.

 

14.4 Within 30 days after the date of any payment of Applicable Taxes, the
Seller or the Servicer (as applicable) shall provide the Transaction
Administrator with a copy of a receipt evidencing payment thereof. The
Transaction Administrator shall provide the Purchaser with a copy of such
receipt. If Applicable Taxes are payable in respect of any payment hereunder by
the Seller or the Servicer (as applicable) but an exemption in relation to such
Applicable Taxes is available, the Seller shall, upon the reasonable request of
the Transaction Administrator, provide the Transaction Administrator with a
certificate from each relevant taxing authority, or an opinion of tax counsel
acceptable to the Transaction Administrator, in either case stating that such
payment is exempt from or not subject to Applicable Taxes. This indemnification
shall be made within thirty days from the date the Purchaser makes written
demand thereof.

 

14.5 If the Seller or the Servicer becomes obliged to pay any Applicable Taxes
or Other Applicable Taxes with respect to any amounts payable to the Purchaser
or the Transaction Administrator hereunder, the Purchaser or the Transaction
Administrator (as applicable) shall use its reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to take such steps as
would avoid or reduce the amount of such Applicable Taxes or Other Applicable
Taxes; provided that no such steps shall be required to be taken if, in the
reasonable judgement of the Purchaser or the Transaction Administrator, such
steps would be disadvantageous to the Purchaser or the Transaction
Administrator.

 

14.6 Provided that no Termination Event has occurred and is continuing, all
amounts payable under and pursuant to this Clause 14 shall be paid on the
Settlement Date immediately following the date the Purchaser or the Transaction
Administrator makes written demand therefor or if the immediately following
Settlement Date occurs less than 10 Business Days after the date of such demand,
the next following Settlement Date provided that if after the date of such
demand the relevant Settlement Date contemplated in this paragraph will not
occur, the amounts contemplated in this paragraph shall be paid no later than 45
Business Days after the date of such demand. If a Termination Event has occurred
and is continuing, all amounts payable under and pursuant to this Clause 14
shall become immediately due and payable upon demand being made by the Purchaser
or Transaction Administrator.

Clause 15: Representations and Warranties

During the time this Agreement remains applicable, each of the Seller and the
Servicer represents and warrants to the Purchaser that:

 

15.1 it is a company validly constituted in accordance with Belgian law, with
power to enter into this Agreement;

 

25



--------------------------------------------------------------------------------

15.2 it has validly executed this agreement and that the entry into and
performance by it, and the transactions contemplated by this Agreement do not
and will not conflict with its constitutional documents;

 

15.3 it complies with the laws and regulations applicable to its activities,
except to the extent that non-compliance would not, individually or in the
aggregate, have a Material Adverse Effect;

 

15.4 none of the events listed in Clauses 17 and 18 exists;

 

15.5 there has been no material adverse change in the collectibility of the
Receivables or in the operating condition of the Seller;

 

15.6 there has been no change with respect to the Seller or the Servicer since
the date of the most recent audited financial accounts delivered under Clause
16.1.1 which has had or would have, individually or in the aggregate, a Material
Adverse Effect;

 

15.7 no legal proceedings (including insolvency) exist or are threatening
against the Seller or the Servicer which would, individually or in the
aggregate, have a Material Adverse Effect or would reasonably be expected to
give rise to any legal restraint or prohibition against or challenge the
Transaction Documents or any of the transactions contemplated therein;

 

15.8 this Agreement is not contrary to any legal or contractual provisions
applicable to them, and that no purchase of Receivables hereunder will breach
the terms of any facility or other covenants of the Seller, or constitute an
event of default under such facilities;

 

15.9 no event of default, failure to pay or enforcement of security exist under
any credit facility or other financial borrowing of the Seller in respect of
amounts in excess of Euro 1,000,000;

 

15.10 any factual information taken (as a whole) provided to the Purchaser or
the Transaction Administrator under this Agreement is true, accurate and
complete in all material respects;

 

15.11 without prejudice to Clause 18.1.3 (1), the Receivables presented for
purchase are Eligible Receivables for Purchase as defined in Clause 1 to this
Agreement;

 

15.12 it has complied with the Credit and Collection Policies and will not make
any material change in such policies unless with the prior written consent of
the Purchaser;

 

15.13 it owns the Receivables free and clear of any Adverse Right, and such
Receivables are not subject to any attachment (“saisie mobilière”,
“saisie-arrêt” / “roerend beslag”, “derdenbeslag”);

 

15.14 it uses Exchange Rates which do not differ significantly from official
exchange rates;

 

15.15 there is no floating charge (“pand op de handelszaak”/“gage sur fonds de
commerce”) or similar encumbrance under the law of any jurisdiction over its
business, nor any undertaking or mandate with a view to create of any such
floating charge or similar encumbrance;

 

15.16 it has the capability (i) at any given time to identify each individual
Purchased Receivable, and (ii) to track Total Collections in respect of each of
the Purchased Receivables;

 

15.17 each of the representations and warranties under this Clause 15 by each of
the Seller and the Servicer shall be true and correct on each Purchase date, in
all material respects, except for those representations or warranties which are
already qualified as to materiality and for representations under Clauses 15.11
to 15.16 (including), which shall be true and correct;

 

26



--------------------------------------------------------------------------------

15.18 it is not in default of payment of any amount in excess of Euro 1,000,000
owing by it to the tax authorities or social security authorities unless
contested in good faith; and

 

15.19 subject to Clause 16.3, the Discounted Receivables Purchase Agreements
contain or will contain similar representations, warranties and covenants as the
ones set out under this Clause 15 and which are customary for similar
transactions and there is no breach of any of these representations, warranties
and covenants.

Clause 16: Undertakings

 

16.1 Information, Accounts, Records.

Each of the Seller and the Servicer undertakes:

 

  16.1.1 (i) to supply to the Transaction Administrator its annual balance sheet
and profit and loss statement, approved by the General Assembly as soon as
possible and at any rate within the 180 days following the end of its accounting
year, and (ii) to provide its semi-annual interim balance-sheet as well as the
interim profit and loss statement, on an unaudited basis and without approval by
the General Assembly, as soon as possible and at any rate within 90 days
following the end of the first half of each one of the accounting years;

 

  16.1.2 to keep proper documents, books, records and other information
necessary or useful for the control and the recovery of the Purchased
Receivables and the monitoring of the Programme;

 

  16.1.3 (A) once per calendar year as well as at any time following the
occurrence and during the continuance of any of the events provided for in
Clauses 17 and 18, subject to two Business Days’ notice period, except for
events referred to in Clauses 17.1 (d) and 18.1.3 (n) or in case of suspicion of
fraud referred to in Clause 16.1.6 in which cases no notice shall be required,

 

  (i) to give the Transaction Administrator, its agents or representatives,
access to the premises where they operate their activities in order to enable
them to carry out a due diligence; and

 

  (ii) to inspect, verify, remove and take copies (at the expenses of the
Originators and the Servicer) of any books, orders, accounts, records,
correspondence documents regardless of the medium on which they are contained
and which contain information in respect of or are relevant for the Purchased
Receivables and the Ancillary Rights; and

 

  (iii) to implement within the time framework required by the Transaction
Administrator, its agent or representatives, any recommendations relating to any
of their obligations under this Agreement issued by the Transaction
Administrator, its agent or representatives any recommendation;

 

  (B) by 31 July 2007,

 

  (i) to give the Transaction Administrator, its agents or representatives,
access to the premises where they operate their activities in order to enable
them to carry out a due diligence in relation to the Seller’s portfolio of
Receivables originated by Greif Packaging France SAS or Greif Packaging Spain
S.A., its systems and practices; and

 

27



--------------------------------------------------------------------------------

  (ii) to inspect, verify, remove and take copies (at the expenses of the
Originators and the Servicer) of any books, orders, accounts, records,
correspondence documents regardless of the medium on which they are contained
and which contain information in respect of or are relevant for the portfolio,
systems and practices referred to under (i); and

 

  (iii) to implement within the time framework required by the Transaction
Administrator, its agent or representatives, any recommendations relating to any
of their obligations under this Agreement issued by the Transaction
Administrator, its agent or representatives any recommendation.

 

  16.1.4 to implement the agreed recommendations and adaptations as provided for
in the due diligence key report referred to under clause 3.3.2 by March 2005 or
in any subsequent letter resulting from the annual audit by the time indicated
in such letter, which time shall be reasonable;

 

  16.1.5 to supply the Purchaser and the Transaction Administrator with all
documents available and purported to be available and needed for the recovery of
an unpaid Purchased Receivable or all documents available and purported to be
available from Obligors certifying the existence and the amount of the Purchased
Receivables and each of the Seller and the Servicer procures that all documents
representing the Purchased Receivables (including without limitation documents
relating to the payment and/ or collection of the Purchased Receivables) and all
information in relation to the Purchased Receivables will be remitted and
communication to the Purchaser at first demand;

 

  16.1.6 at any time, at the request of the Purchaser or the Transaction
Administrator in case of suspicion of fraud and if such suspicion is not cleared
by the delivery of appropriate documents to the Transaction Administrator, to
request its auditors to contact at the expense of the Seller a sample of
Obligors to ensure the existence of the Purchased Receivables.

 

  16.1.7 to notify for consent the Transaction Administrator of any major change
in the Credit and Collection Policies;

 

  16.1.8 to notify the Transaction Administrator of any major legal proceeding
filed against them;

 

  16.1.9 to notify the Transaction Administrator of any major legal, financial
or other changes in their structure, activity, patrimonies or economical and
financial situation which could materially affect the Programme;

 

  16.1.10  at any time within business hours, subject to two Business Days’
notice period, except if an event referred to in Clauses 17.1 (d) or 18.1.3
(n) or in case of suspicion of fraud referred to in Clause 16.1.6., to allow and
each of the Seller and the Servicer procures that the Originators and the
Servicer will allow the Transaction Administrator and its agents or
representatives to conduct an on-site examination of the books, records and
documents of the Seller, the Originators or the Servicer as to check the
compliance with the transmission or endorsement to the Purchaser of all bills of
exchange or promissory notes, to the extent transmission or endorsement is
required under this Agreement;

 

  16.1.11  to send the Compliance Certificate on a semi annual basis within two
weeks after publication of the balance-sheet and profit and loss statement.

 

28



--------------------------------------------------------------------------------

16.2 Concerning the Purchased Receivables

Each of the Seller and the Servicer undertakes:

 

  16.2.1 not to dispossess itself from any document representing a Purchased
Receivable, and to remit them to the Purchaser or to the Transaction
Administrator, at first demand;

 

  16.2.2 without prejudice to the obligation to fulfil its duties as Servicer or
provided for in the Servicing Agreement, not to use the rights, options,
privileges (“privièges”/“voorrechten”), appeals, title deeds and/or interests
linked to the Receivables without having obtained the prior written approval of
the Transaction Administrator;

 

  16.2.3 (i) in relation to each Purchased Receivable other than a French
Receivable or a Spanish Receivable: not to draw any bill of exchange in
connection with a Purchased Receivable, nor to demand or receive from any
Obligor, or otherwise permit the creation by any Obligor of, any promissory note
in connection with a Purchased Receivable, except if that bill of exchange or
promissory note is immediately endorsed to the Purchaser; and

(ii) in relation to each Purchased Receivable which is a French Receivable or a
Spanish Receivable, unless if first approved in writing by the Purchaser, not to
transmit or endorse to the benefit of a third party (other than the Purchaser)
any bill of exchange or promissory note created or existing.

 

  16.2.4 not to sell, assign, or dispose of any Purchased Receivables;

 

  16.2.5 except as permitted under the Servicing Agreement, not without the
prior consent of the Transaction Administrator, extend, amend or otherwise
modify the terms of any Purchased Receivable;

 

  16.2.6 not to grant security over any of the Purchased Receivables to any
third party; and

 

  16.2.7 to comply with the terms of the Credit and Collection Policies and to
ensure that the Credit and Collection Policies will be implemented in all
respects by the Originators, the Servicer and the Seller by March 2005 at the
latest.

 

16.3 Concerning the Discounted Receivables Purchase Agreements

 

  (a) The Seller undertakes to comply with the following procedure in order to
amend, modify or waive or permit the amendment, modification or waiver of any
term or condition of any of the Discounted Receivables Purchase Agreements:

 

  (i) the Seller shall notify the Purchaser of a proposed amendment,
modification or waiver of any term or condition of any of the Discounted
Receivables Purchase Agreements;

 

  (ii) the Purchaser shall inform the Seller not later than 5 Business Days
after the notification referred to under (i) above whether or not it consents to
the proposed amendment, modification or waiver; and

 

  (iii) the Programme will be terminated in accordance with Clause 18.1.3 (a) if
the Purchaser has refused to give its consent in accordance with paragraph
(ii) and if within a period of 3 Business Days after the notification of such
refusal:

 

  (A) the Parties have not reached an agreement;

 

  (B) the Seller has not withdrawn its request for consent to a proposed
amendment, modification or waiver; or

 

  (C) the Seller has not notified the Purchaser of an alternative proposal in
accordance with paragraph (i) above.

 

29



--------------------------------------------------------------------------------

  (b) Without prejudice to paragraph (a) above, the Seller shall supply the
Purchaser and the Transaction Administrator with a copy of any amendment,
modification or waiver to any term or condition of any Discounted Receivables
Purchase Agreement.

 

  (c) The Seller undertakes to exercise its right under clause 2.9 of the
Discounted Receivables Purchase Agreement entered into with the French
Originators and to impose a weekly transfer by way of subrogation on the French
Originators upon request of the Purchaser. Such request shall be made by a
written notice from the Purchaser to the Seller at least 5 Business Days prior
to the next French Purchase Date.

 

16.3 Concerning the Credit Insurance Contract

 

  (a) The Seller undertakes to arrange for an endorsement to the Credit
Insurance Contract, providing for the appointment of the Purchaser as the sole
loss payee, upon the written request of the Purchaser; and

 

  (b) The Seller will not agree to the appointment of any loss payee under the
Credit Insurance Contract, except as provided in paragraph (a) above.

Clause 17: Acceleration of the Transfer Dates

 

17.1 The Transaction Administrator reserves the right to impose daily, bi-weekly
or weekly Transfer Dates (such acceleration of Transfer Dates shall be referred
to as an “Acceleration”) as well as weekly Settlement Dates, subject to 3
Business Days’ notice. The Transaction Administrator may exercise its right by
giving such notice as from the date on which the Purchaser or the Transaction
Administrator is informed of the occurrence of one of the following events:

 

  (a) if one or more bill of exchange, with a minimum aggregate amount of Euro
1,000,000, bearing the signature of the Seller or the Servicer in whatever
capacity, is protested or is not paid within the month of its due date;

 

  (b) if one or more cheques, with a minimum aggregate amount of Eur 1,000,000,
bearing the signature of the Seller or the Servicer is not paid within the month
of its due date, is protested or subject to an equivalent procedure if the
Purchaser believes that this leads or is likely to lead to a Material Adverse
Effect;

 

  (c) in the event of a delay in the execution of any obligation of the Seller
or the Servicer towards the tax authorities or a social security body or in the
event that legal proceedings are instituted against it by one of these
authorities or bodies except if the Seller or the Servicer provides a
justification acceptable to the Transaction Administrator;

 

  (d) in the event a preliminary investigation conducted in accordance with
applicable law for fraud, theft, breach of trust, forgery or corruption is
issued against a de jure or de facto body (“administrateur / gérant de droit ou
de fait” / “wettelijke of feitelijke bestuurder/zaakvoerder”) of the Seller or
the Servicer;

 

  (e) if the Servicer breaches a covenant as listed in clause 6 of the Servicing
Agreement;

 

  (f) if a temporary administrator (“administrateur provisoire” / “voorlopige
bewindvoerder”) is appointed to manage the business of the Seller or the
Servicer;

 

30



--------------------------------------------------------------------------------

  (g) if an event arises or is announced which could reasonably be expected to
have a Material Adverse Effect;

 

  (h) if the Seller extends terms of payment for Purchased Receivables
representing more than 10% of the Global Portfolio; and

 

  (i) if there occurs a major legal, financial or other change in the structure,
activity, assets and liabilities or economical and financial situation of the
Seller and/or the Servicer which has a Material Adverse Effect and jeopardises
the Programme, in particular by deteriorating their capacity to fulfil the
obligations under the Programme, or by deteriorating the quality and
collectibility of Purchased Receivables.

The Seller and the Servicer shall inform the Transaction Administrator as soon
as they are aware of the occurrence of one of these events.

 

17.2 The consequences of an Acceleration are the following:

 

  a) the Purchaser will impose daily, bi-weekly or weekly Transfer Dates, or any
other frequency;

 

  b) in accordance with clause 4.4 of the Servicing Agreement, the Servicer will
pay to the Purchaser on the Transfer Date the Total Collections received until
such date to the account number as designated by the Purchaser;

 

  c) the Purchaser will reduce the Collection Period and the regularity of the
sending of the Template as the case may be;

 

  d) at first request of the Purchaser or the Transaction Administrator, the
Seller will and procures that the French Originators and the Spanish Originators
will transmit to the Purchaser or endorse to the benefit of the Purchaser any
bill of exchange or promissory note created or existing in connection with any
Eligible Receivable for Purchase which is a French Receivable or a Spanish
Receivable; and

 

  e) the Purchaser may change the regularity of the Settlement Date and of the
Transmission Date to a weekly Settlement Date and Transmission Date.

Clause 18: Termination

 

18.1 Termination Events :

 

  18.1.1 The Programme will be terminated without notice, and a Termination
Event will occur, if, with respect to the Seller, the Servicer, any Originator
and/or a Material Company, one of the following events arises:

 

  a. any person presents a petition, or files documents with a court or any
register, for bankruptcy;

 

  b. any corporate action is taken or legal proceedings have commenced against
it for its liquidation (“dissolution et liquidation”/ “ontbinding en
vereffening”);

 

  c. in case of proceedings for composition (“concordat judiciaire” /
“gerechtelijk akkoord”):

 

  (i) in case the Seller, the Servicer, any Originator and/or a Material Company
file(s) for composition;

 

31



--------------------------------------------------------------------------------

  (ii) in case the application for composition of the Seller, the Servicer or
any Originator is refused; the Seller, the Servicer or the Originator does not
anymore meet the conditions for composition; the court does not authorise
payment to be deferred; the provisional or final payment deferment is
terminated; the Purchaser or any creditor regains its full rights;

 

  d. this Agreement ceases to be legal, valid and binding for any reason.

 

  18.1.2 Except if during such notice period the Seller has exercised its
repurchase option in accordance with Clause 24.2, the Programme will be
terminated and a Termination Event will occur upon 3 Business Days’ notice as
from the date on which the Seller received the relevant notification confirming
that:

 

  (i) at any date the GIPP exceeds (or would exceed as a result of a transfer of
Receivables to take place on that date) the aggregate Outstanding Nominal Value
of all Receivables then constituting the Global Portfolio minus the GDPP;

 

  (ii) the weighted average contractual term for payment of the Purchased
Receivables exceeds 90 days;

 

 

18.1.3

Except if during such period the Seller proves that it has remedied the
situation as invoked by the Purchaser or the Transaction Administrator to
support its decision or if, in relation to paragraphs (b), (f), (g), (h), (i),
(j), (k), (l) and (m) below, the Seller has exercised its repurchase option in
accordance with Clause 24.2 or if, in case of paragraph (b) below, the Purchaser
and the Seller have agreed that the Programme will not be terminated, the
Programme will be terminated and a Termination Event will occur, upon the date
on which the Purchaser has determined that a termination of the Programme is
required in the case referred to under Clause 18.1.3(b) below, upon 1 Business
Day notice as from the date on which the Seller received the relevant
notification in the case referred to under Clause 18.1.3 (j) (i) below and upon
3 Business Days’ notice as from the date on which the Seller received the
relevant notification in the following cases (except the case referred to under
Clause 18.1.3 (j)(i) below):

 

  a. a representation and/or undertaking listed in Clauses 15 and 16.1.2,
16.1.3, 16.1.5, 16.1.6, 16.1.8, 16.1.9, 16.1.10, 16.2, 16.3 and 16.4 is
inaccurate or not complied with respectively;

 

  b. the outcome of the due diligence report referred to under Clause 16.1.3
(B) is not satisfactory to the Purchaser, provided that, after a reasonable
consultation period during which the Purchaser and the Seller will enter into
negotiations to determine whether a termination will be required, the Purchaser
has determined that a termination of the Programme will be required;

 

  c. the Purchaser has refused to give its consent to and the Seller and the
Purchaser have not reached an agreement in relation to a proposed amendment,
modification or waiver of any term or condition or any of the Discounted
Receivables Purchase Agreements in accordance with Clause 16.3(a) of this
Agreement;

 

  d. the Seller and/or the Servicer, if the Seller is Servicer, fails to pay
during at least 2 Business Days any amount due under this Agreement;

 

  e.

without prejudice to paragraph (a), the Seller and/or the Servicer, if the
Seller is Servicer, does not comply with one or several of its other obligations
under this Agreement, in whatever capacity and this failure, if capable of
remedy, remains unremedied (i) in the event of non-compliance with its
obligations under Clause 16.1.1, 16.1.4, 16.1.7 and

 

32



--------------------------------------------------------------------------------

 

16.1.11 for 30 Business Days after notice thereof from the Purchaser or the
Transaction Administrator or (ii) in the event of non-compliance with any
obligations under this Agreement (other than referred to under paragraph (i)),
for 3 Business Days after notice thereof from the Purchaser or the Transaction
Administrator;

 

  f. the Monthly Default Ratio as calculated in accordance with Enclosure IV and
stated in the Transaction Administrator Report, exceeds 3.14%;

 

  g. the Monthly Dilution Ratio as calculated in accordance with Enclosure IV
and stated in the Transaction Administrator Report, exceeds 5.5%;

 

  h. the D.S.O. (Days Sales Outstanding) calculated by the Transaction
Administrator has been exceeding 65 days for 2 consecutive months.

The D.S.O equals to :

 

(the Outstanding Nominal Value of the Global Portfolio on the last day of the
relevant Data Period + the Outstanding Nominal Value of the Global Portfolio of
the 2 previous months each time as existing on the last day of the relevant Data
Period) * 90    (the Portfolio of the concerned Data Period + the Portfolio of
the 2 previous Data Periods )*3

the result being expressed in number of days;

 

  i. the GIPP at any time becomes less than Eur 15,000,000;

 

  j. after notification by the Transaction Administrator of the persistence of
an event described in Clause 17 which is reasonably likely to lead to a Material
Adverse Effect (without prejudice, for the avoidance of doubt, to any other
provision of this Clause 18), provided that:

 

  (i) for events as described in Clause 17.1(i), the persistence lasts during
more than 3 Business Days;

 

  (ii) for events as described in Clause 17.1 (e) and (h), the persistence lasts
during more than two months; and

 

  (iii) for any other events as described in Clause 17.1, the persistence lasts
during more than one month.

 

  k. in case of merger of the Seller or the Servicer with another company, or
demerger;

 

  l. a significant change occurs in the shareholding structure of the Seller,
and if the Transaction Administrator considers that such event is likely to
modify the risks relating to the Seller and/or the Servicer under this
Agreement; a significant change is considered to occur if existing shareholders
would cease having de jure or de facto, direct or indirect control (as defined
in Article 5 of the Belgian Companies Code) over the Seller and/or the Servicer;

 

  m. on any Settlement Date, Ineligible Receivables for Purchase assigned by the
Seller and still outstanding represent more than 5% of the Global Portfolio;

 

  n. The net worth of the Purchaser becomes less than €250 mio; For the purpose
of this Clause, “net worth” means common stock, paid in capital, currency
translation, revaluation reserves, retained earnings and treasury stock;

 

33



--------------------------------------------------------------------------------

  o. an indictment for fraud, theft, breach of trust, forgery or corruption is
initiated against a de jure or de facto body (“administrateur / gérant de droit
ou de fait” / “wettelijke of feitelijke bestuurder/zaakvoerder”) of the Seller
or the Servicer except if the Seller or the Servicer provides a justification
acceptable to the Transaction Administrator;

 

  p. the Seller or the Servicer is in breach of any financial covenant or ratio
in any of its existing and future syndicated credit facilities or its existing
and future securitisation programme;

 

  q. in case of termination of the Servicing Agreement.

The Seller and the Servicer shall inform the Transaction Administrator as soon
as they are aware of the occurrence of any of these events or of their likely
occurrence, in which latter case the Transaction Administrator undertakes to
inform the Seller and the Servicer as soon as possible whether such event is
susceptible to trigger the termination of this Agreement.

 

18.2 Consequences of a Termination Event

Save in relation to the consequences mentioned under 18.2.4 to 18.2.7 for the
events 18.1.3 (a) if the latter refers to clauses 19 and 20 when a Termination
Date occurs:

 

  18.2.1 the Purchaser ceases to purchase new Receivables as from the day of the
Termination Date:

 

  18.2.2. the Servicer, and if he fails to do so, the Seller, will provide
without delay the ageing balance detailed per Obligor, cut-off at the
Termination Date;

 

  18.2.3. no further Instalment of GDPP shall fall due unless and until the
balance of the GIPP shall have been reduced to zero and any credit balance of
the Current Account shall have been duly paid to the Purchaser. Thereafter,
payment of Instalments of GDPP will be resumed in accordance with Clause 8.2.

 

  18.2.4 the Servicing Fee shall continue to be paid when the balance of the
GIPP shall have been reduced to zero;

 

  18.2.5 the Purchaser or the Transaction Administrator on its behalf is allowed
to (i) give formal notice of a legal transfer or assignment of each Receivable
to the relevant Obligor in the form as set out in Annex II to Enclosure IX (with
respect to French Receivables) and Enclosure XI (with respect to Receivables
other than French Receivables) and (ii) notify new payment instructions or have
them notified to the Obligors whose Receivables have been purchased; for that
purpose the Seller shall grant in favour of the Purchaser and the Transaction
Administrator, prior to the first Purchase Date a power of attorney that will
allow the Purchaser or the Transaction Administrator to notify the Obligor on
behalf the Seller;

 

  18.2.6 the Transfer Dates become daily (i.e. take place on each Business Day);

 

  18.2.7 the Seller will and procures that the French Originators and the
Spanish Originators will transmit to the Purchaser of endorse to the benefit of
the Purchaser any bill of exchange or promissory note created or existing in
connection with any Eligible Receivable for Purchase which is a French
Receivable or a Spanish Receivable; and

 

  18.2.8 the Purchaser or the Transaction Administrator may appoint a Backup
Servicer for the collection of the Receivables according to the terms and
conditions specified in the Servicing Agreement. In the event that a Backup
Servicer is appointed, the Seller shall deliver to the Backup Servicer all
documents and means of payment corresponding to the Purchased Receivables.

 

34



--------------------------------------------------------------------------------

except if within the respective periods of notice as provided for in Clause 18,
a bank guarantee, the issuer and amount of which shall be acceptable and
approved by the Transaction Administrator, is issued in favour of the Purchaser,
or, if within the same period the Seller has exercised the repurchase option set
out in Clause 24 and paid the price thereof to the Purchaser and the credit
balance of the Current Account if any.

 

18.3. Insofar the provisions contained in this Clause do not derogate therefrom,
the other Clauses of this Agreement will remain applicable until the parties
have conclusively executed their obligations under this Agreement.

Clause 19: Exclusive rights

Throughout the duration of this Agreement the Seller will not enter into an
agreement or an arrangement with a third party involving similar objectives as
those contained in this Agreement and concerning the purchase of trade
receivables, excluding lines of credit to the Seller by third parties or
affiliates of Seller, without the Purchaser’s prior written consent such consent
not to be unreasonably withheld.

Clause 20: Confidentiality

 

20.1 Each Party agrees to treat all information of any kind transmitted by the
other Party as confidential. The parties agree not to divulge such information
to any other person and to ensure that their respective personnel similarly
respect the confidential nature of such information.

 

20.2 This provision shall not prevent:

 

  20.2.1 either Party from transmitting such information as may be required by
its statutory auditors, public organisations or any governmental, regulatory,
fiscal, or monetary institution or other authority, in so far as it is obliged
to do so by the applicable laws and regulations in force;

 

  20.2.2 the Purchaser from transmitting such information to any person who will
provide or will undertake to provide directly or indirectly funds to the
Purchaser or any agent appointed by the Purchaser, provided that the Purchaser
undertakes that such person shall be bound to treat such information as
confidential under the same terms and subject to the same conditions as provided
for in the Transaction Documents;

 

  20.2.3 the Purchaser from using any original or duplicate copy of the
contractual documentation or any computer information referred to in this
Agreement in order to take all such measures deemed necessary by the Purchaser
to preserve, and/or enforce its rights under the Transaction Documents,
including without limitation any legal actions;

 

  20.2.4 either Party from providing the Rating Agencies with any information
they may require;

 

  20.2.5 either Party from transmitting such information as may be in the public
domain other than as a result of a breach of this Clause by such Party;

 

  20.2.6 the Purchaser from using exclusively the following information: the
amount involved in the transaction, the countries concerned, the number of
originators in such countries, the structure of the transaction, the identity of
the legal counsels involved in the transaction, the closing date of the
transaction, the maturity of the transaction and the identity of the parties to
the transaction.

 

35



--------------------------------------------------------------------------------

20.3 This obligation to preserve confidentiality shall remain valid for 2 years
from the Termination Date.

Clause 21: Indemnity

 

21.1. Increased Costs

 

  21.1.1 If as a result of (1) either the introduction of or any change in, or
in the interpretation or application of, any law or regulation, or (2) the
compliance by the Purchaser with any law or regulation made after the date of
this Agreement, the Purchaser suffers or incurs:

 

  a) a reduction in the rate of return from a commitment under or in respect of
this Agreement or on its capital employed in respect of obligations under this
Agreement or arising in connection herewith or therewith; or

 

  b) an additional or increased cost which is attributable to the Purchaser (or
any affiliate thereof) having entered into a commitment in respect of this
Agreement or funding or performing its obligations hereunder or thereunder,
including, without limitation, any increased cost arising as a result of a
requirement to increase the amount of capital required or expected to be
maintained by the Purchaser against any commitment entered into in respect of
this Agreement; or

 

  c) a reduction of any amount due and payable under this Agreement,

then the Seller shall, forthwith upon receipt of a written demand therefore from
the Purchaser pay directly to the Purchaser or (if so specified in the written
demand) to the Transaction Administrator on its behalf such amount or amounts as
shall be sufficient to compensate the Purchaser for such additional or increased
cost incurred or such reduction suffered. A certificate setting forth in
reasonable detail any amounts claimed by the Purchaser under this Clause 21.1
shall be conclusive and binding for all purposes, except in case of manifest
error.

 

  21.1.2 Anything in this Clause 21.1 to the contrary notwithstanding, if the
Purchaser has entered into an agreement to purchase Receivables from or to make
loans to one or more other persons (“Other Persons”), the Purchaser shall
allocate in a reasonable manner the liability for any amounts under this Clause
21.1 to the Seller and each Other Person; provided, however, that if in the
Purchaser’s reasonable opinion such costs are attributable to the Seller and/or
the transactions contemplated by this Agreement, and not attributable to any
Other Person or any other transactions, the Seller shall be solely liable for
such costs.

The agreements and obligations of the Seller contained in this Clause 21.1 shall
survive the termination of this Agreement.

 

21.2. Indemnities by the Seller

 

  21.2.1

Without limiting any other rights which the Transaction Administrator or the
Purchaser may have hereunder or under applicable law, the Seller hereby agrees
to indemnify the Transaction Administrator, the Purchaser and their assigns, and
each of their respective directors, officers, employees, agents and attorneys
(all of the foregoing being collectively referred to as “Indemnified Parties”)
from and against any and all damages, losses, claims,, taxes, liabilities and
related costs and expenses, including reasonable attorneys’ fees (which

 

36



--------------------------------------------------------------------------------

 

attorneys may be employees of the Transaction Administrator or the Purchaser)
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or resulting from this Agreement.

 

  a) the sale of any Receivable under this Agreement or, in relation to French
Receivables, under a French Transfer Document, which is not at the date of
purchase an Eligible Receivable for Purchase;

 

  b) reliance on any representation or warranty made or deemed made by the
Seller, the Servicer or any of their respective officers under or in connection
with this Agreement which shall have been false or incorrect in any material
respect when made or deemed made or delivered;

 

  c) the failure by the Seller or the Servicer to comply with any term,
provision or covenant contained with this Agreement, or with any applicable law,
rule or regulation with respect to any Receivable, the related commercial
contract or the nonconformity of any Receivable or the related commercial
contract with any such applicable law, rule or regulation and irrespective
whether or not such failure was caused by the non-compliance of any Originator
with any term, provision or covenant contained in the Discounted Receivables
Purchase Agreement, in the contracts of sale entered into by any Originator with
any Obligor or with any applicable law or regulation with respect to any
Receivable;

 

  d) the failure to vest and maintain vested in the Purchaser or to transfer to
the Purchaser ownership of the Receivables and the ancillary assets which are,
or are purported to be, sold by the Seller hereunder in each case free and clear
of any Adverse Claim whether existing at the time of the purchase of any such
Receivable or at any time thereafter;

 

  e) the failure by the Seller to make any payment required on its part to be
made hereunder;

 

  f) the failure to file, or any delay in filing, instruments or documents under
the laws of any applicable jurisdiction or other applicable laws with respect to
any Receivables and the ancillary assets which are, or are purported to be, sold
by the Seller hereunder, whether at the time of any purchase or at any
subsequent time;

 

  g) any dispute, claim, offset or defence (other than the discharge in
bankruptcy or similar proceeding of an Obligor under a Receivable) of an Obligor
to the payment of any Receivable which is, or is purported to be sold by the
Seller hereunder (including, without limitation, a defence based on such
Receivable or the related commercial contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of the merchandise or
services related to such Receivable or the furnishing or failure to furnish such
merchandise or services;

 

  h) any failure by the Seller to perform its duties or obligations in
accordance with the provisions of this Agreement or any failure by the Seller or
any affiliate thereof to perform its respective duties under the commercial
contracts relating to the Receivables;

 

  i) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with goods and/or merchandise which are the subject of any Receivable
or related commercial contract;

 

  j) the failure to pay when due any taxes, including without limitation, sales,
excise or personal property taxes payable in connection with any Receivables and
ancillary assets;

 

37



--------------------------------------------------------------------------------

  k) the commingling of Total Collections of any Purchased Receivables and
ancillary assets at any time with other funds;

 

  l) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of purchases or the ownership by the Purchaser of any
Receivables and ancillary assets except any such investigation, litigation or
proceeding arising from the negligence or wilful misconduct of the Purchaser or
breach by the Purchaser of any of its obligations hereunder; or

 

  m) any attempt by any person to void or otherwise avoid any transfer of a
Receivable or ancillary asset from the Seller to the Purchaser.

 

  21.2.2.   The Seller shall be under no liability under Clause 21.2.1 above to
pay:

 

  a) Indemnified Amounts to the extent a final judgement of a court of competent
jurisdiction considers such Indemnified Amounts resulting from gross negligence
or wilful misconduct on the part of the Indemnified Party seeking
indemnification;

 

  b) Indemnified Amounts to the extent the same constitute losses solely by
reason of the Receivables being uncollectable on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor (as distinguished
from losses arising in respect of any representation, warranty or covenant made
by the Seller where applicable hereunder);

 

  c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party; or

 

  d) except with respect to any claim arising out of the wilful misconduct or
negligence of the Seller, Indemnified Amounts constituting indirect and
unforeseeable (“dommage imprevisible”/ “onvoorzienbare schade”) damages,

provided however, that nothing contained in this Clause 21.2.2 shall limit the
liability of the Seller or limit the recourse of the Indemnified Parties to the
Seller for amounts otherwise specifically provided to be paid by the Seller
under the terms of this Agreement.

 

  21.2.3   Any indemnification in accordance with this Clause 21 shall be paid
within 30 days of demand.

 

  21.2.4   The Seller or the Servicer shall cease to have any liability under or
in respect of this Clause on the date which is two years after the date of
termination of this Agreement, provided that no GIPP is outstanding at that time
and except in respect of a claim of which the Purchaser gives written notice to
the Seller or the Servicer before that relevant date.

Clause 22: Recourses

No recourse under any obligation, covenant or agreement of the Purchaser as
contained in this Agreement shall be made against any incorporator, stockholder,
affiliate, officer, employee or director of the Purchaser, by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise, it being expressly agreed and understood that the agreements of
the Purchaser contained in this Agreement are solely the corporate obligations
of the Purchaser, and that no personal liability whatsoever shall attach to or
be incurred by the incorporators, stockholders, affiliates, officers, employees
or directors of the Purchaser or any of them, under or by reason of any of the
respective obligations, covenants or agreements of the Purchaser contained in
this Agreement, or implied therefrom, and that any and all personal

 

38



--------------------------------------------------------------------------------

liability of every such incorporator, stockholder, affiliate, officer, employee
or director of the Purchaser for breaches by the Purchaser of any such
obligation, covenant or agreement, whether such liability arises under the
Belgian law by statute or constitution or otherwise, is hereby expressly waived
as a condition of and in consideration of the execution of this Agreement.

Clause 23: Survival of Clauses

The agreements and obligations of the Seller contained in the Clause 20 shall
survive the termination of this Agreement.

Clause 24: Repurchase Option

 

24.1 Without prejudice to Clause 5.1 and Clause 24.2, after the Termination Date
has occurred, the Seller shall be entitled to request the Purchaser to
repurchase the Global Portfolio at a price corresponding to the Nominal Value of
all Receivables of the Global Portfolio subject to the balance of GIPP being
reduced to zero as a result of such repurchase and that the credit balance of
the Current Account (taking into account the treatment of that price as a
Collection) shall have been duly paid to the Purchaser.

To that effect, the Seller shall notify the Purchaser of its intention to
repurchase the Global Portfolio five Business Days before the requested date of
repurchase. The Purchaser shall not be obliged to accept such offer and shall
notify the Seller of its decision no later than three Business Days after the
receipt of the Seller’s notice. If such offer relates to French Receivables and
the Purchaser accepts such offer, the Purchaser will have to perform all steps
contemplated in the French Receivables Retransfer Procedure. If such offer
relates to German Receivables and the Purchaser accepts such offer, the
Purchaser will have to retransfer and reassign the respective German Receivables
as contemplated in Clause 2.1.2. If such offer relates to Spanish Receivables
and the Purchaser accepts such offer, the Purchaser will have to repurchase such
Receivables as contemplated in Clauses 2.1.1 and 5.2.

 

24.2 During the 3 Business Days’ notice period referred to under Clause 18.1.2
and Clause 18.1.3, (e), (f), (g), (h), (i), (j), (k) and (l), the Seller shall
be entitled to request the Purchaser to repurchase the Global Portfolio at a
price corresponding to the Nominal Value of all Receivables of the Global
Portfolio subject to the balance of GIPP being reduced to zero as a result of
such repurchase and that the credit balance of the Current Account (taking into
account the treatment of that price as a Collection) shall have been duly paid
to the Purchaser at the latest at the time of such repurchase. Provided that the
repurchase option is exercised before the end of the notice period, the
Programme will not be terminated and a Termination Date will not occur in
accordance with Clause 18.1.2 and 18.1.3. The repurchase will occur within the 3
Business Days’ notice period. If such request relates to French Receivables, the
Purchaser will have to perform all steps contemplated in the French Receivables
Retransfer Procedure. If such request relates to German Receivables, the
Purchaser will have to retransfer and reassign the respective German Receivables
as contemplated in Clause 2.1.2. If such request relates to Spanish Receivables,
the Purchaser will have to repurchase such Receivables as contemplated in
Clauses 2.1.1 and 5.2.

 

24.3 The payment by the Seller of the repurchase price will take place:

 

  (i) in the event of a repurchase in accordance with Clause 24.1, on the
Settlement Date following its decision to repurchase the Global Portfolio and at
the latest at the time of such repurchase and, with respect to French
Receivables, upon performance of all steps (if any) required under the French
Retransfer Procedure;

 

39



--------------------------------------------------------------------------------

 

(ii)

in the event of a repurchase in accordance with Clause 24.2, within the 3
Business Days’ notice period and with respect to French Receivables, upon
performance of all steps (if any) required under the French Retransfer
Procedure.

The Seller will pay the repurchase price as follows:

 

  a) by way of set-off with the Instalment of GDPP, if any, that would be
payable as at the repurchase date;

 

  b) the balance will be paid in cash.

Clause 25: Sale by the Purchaser of the Global Portfolio

 

25.1 The Purchaser shall be entitled to assign or transfer, wholly or partially,
its rights, interest in or title to (i) the Purchased Receivables, without any
requirement for the consent of the Seller, and (ii) this Agreement, provided
that the prior consent of the Seller is obtained, except if a Termination Event
has occurred or is continuing or if such consent is unreasonably withheld.
Following such an assignment or transfer, each of the Transaction Administrator,
the Servicer and the Seller hereby agrees that any assignee or transferee of the
rights assigned or transferred under this Agreement or of all or any of the
Receivables purchased by the Purchaser hereunder shall have all of the rights
and benefits and be bound by all of the obligations and duties under this
Agreement and in respect of the Receivables so assigned or transferred as if the
term “Purchaser” explicitly refers to such assignees or transferees, and no such
assignment shall in any way impair the rights or the benefits of the Purchaser
from time to time hereunder.

 

25.2 Neither the Seller nor the Servicer shall be entitled to assign or transfer
all or any of its rights or obligations under this Agreement at any time except
with the prior written consent of the Transaction Administrator.

Clause 26: Compensation

 

26.1 Each Party is allowed to claim compensation from the other Party if,
following the inexecution of all or part of the obligations of the latter, such
Party suffers a loss.

 

26.2 The amounts claimed or received by any Party in application of Clause 22 do
not reduce in any way the amounts that may be claimed or received from the other
Party in any other way.

Clause 27: Solidarity between the Portfolio and the Italian Portfolio

 

27.1 If, following the Italian Effective Date and during the term of the
Programme under this Agreement, a Cash Deficiency as defined in the Italian
Receivables Purchase Agreement (an Italian Cash Deficiency), occurs in relation
to the Italian Portfolio in relation to the Italian Data Period preceding the
Settlement Date, the Excess Available Amounts of the Portfolio in relation to
the Data Period preceding such Settlement Date will be allocated to decrease
such Italian Cash Deficiency. The Seller specifically agrees that Excess
Available Amounts may be allocated to and applied against an Italian Cash
Deficiency as from the Italian Effective Date as provided for in the preceding
sentence, on the condition that the Italian Receivables Purchase Agreement
contains a similar provision permitting Excess Available Amounts (as defined
under the Italian Receivables Purchase Agreement) to be allocated to a Cash
Deficiency in the Portfolio.

 

40



--------------------------------------------------------------------------------

27.2  If, following the Italian Effective Date and during the term of the
Programme under this Agreement, Excess Available Amounts (as defined under the
Italian Receivables Purchase Agreement) are allocated to decrease a Cash
Deficiency in the Portfolio as provided for in the Italian Receivables Purchase
Agreement, and later Solidarity Excess Available Amounts are available in the
Portfolio, such Solidarity Excess Available Amounts will be used to reimburse
the Excess Available Amounts (as defined under the Italian Receivables Purchase
Agreement) that have been allocated to decrease the Cash Deficiency of the
Portfolio (the Solidarity Amount).

 

27.3 The Seller specifically agrees that Solidarity Excess Available Amounts may
be allocated to and applied against a Solidarity Amount as from the Italian
Effective Date as provided for in Clause 27.2 on the condition that the Italian
Receivables Purchase Agreement contains a similar provision permitting
Solidarity Excess Available Amounts (as defined in the Italian Receivables
Purchase Agreement) to reimburse Excess Available Amounts of the Portfolio that
have been allocated to decrease an Italian Cash Deficiency.

Clause 28: Communications

 

28.1 Any notification or communication under this Agreement will be addressed to
the other Party in the following manner:

 

To the Seller :   

(name)

   : Greif Coordination Center BVBA

(address)

   : Beukenlei 24    : B-2960 Brecht

Attn.

   : Michel Verholen

Fax

   :+32 (0)3 670 02 04

E-mail

   : Michel.Verholen@Greif.com/Factoring@Greif.com To the Servicer:   

(name)

   : Greif Belgium BVBA

(address)

   : Bollaarstraat 6      B - 2500 Lier

Attn.

   : Carlo Boudewijns

Fax

   :+32 (0)3 491 06 51

E-mail

   : Factoring@Greif.com To the Purchaser:   

(name)

   : ING Belgium S.A.

(address)

   : avenue Marnix 24      1000 Brussels

Attn.:

   : Valérie Jordens

Fax:

   : 32.2-547.20.55.

with a copy to the Transaction Administrator and to:

(name)

   : ING Belgium S.A.

(address)

   : avenue Marnix 24      1000 Brussels

Attn.:

   : Valérie Jordens

Fax:

   : 32.2-547.20.55.

E-mail

   : valerie.jordens@ing.be

 

41



--------------------------------------------------------------------------------

Any change to the data relating to the Seller, the Servicer, the Transaction
Administrator or the Purchaser mentioned above will only take effect on the 5th
day following the delivery by post of a registered letter containing the change.

 

28.2 Unless otherwise specified in this Clause, all notifications or
communications will be effected by registered mail, express courier or fax.
These notifications and communications will be deemed to have been made on the
date (i) of their delivery by post in the case of a registered letter, or
(ii) indicated on the document established by the fax and confirming the
dispatch.

 

28.3 Any notification referred to in Clauses 17 and 18 will be made by
registered letter at the post with acknowledgement of receipt. A copy of this
letter will be addressed to the addressee by fax on the day the letter is
dispatched by post. The notification will take effect on the date of delivery.

 

28.4 Each of the Seller and the Servicer authorises the Purchaser and the
Transaction Administrator to act on the basis of the notifications received at
the fax number of the Purchaser or the Transaction Administrator, indicated
under 28 if:

 

  28.4.1 the fax has been sent from the Seller’s or the Servicer’s fax number,
as indicated under Clause 28; and

 

  28.4.2 the signatures appended on the fax are apparently those of the officers
empowered to issue such notifications for account of the Seller or the Servicer.

The Seller and the Servicer bear full responsibility for all damages that may
result from the fact that the Purchaser or the Transaction Administrator may
have acted on the basis of such notification.

 

28.5 The communications referred to in Clause 4 will be carried out exclusively
by computer, i.e. by transfer, by phone (modem) of computer records or on a
computer disk sent by mail. The electronic records thereof maintained by the
Purchaser or the Transaction Administrator shall constitute prima facie evidence
of the existence, time and contents of such communications.

 

28.6 Each of the Seller and the Servicer authorises the Purchaser and the
Transaction Administrator to act on the basis of communications received in
accordance with Clause 28 and bears full responsibility for any damage that may
result from the fact that the Purchaser or the Transaction Administrator may
have acted on the basis of such communications.

Clause 29: Absence of Revocation

If a Party abstains from invoking a violation by the other Party of one of the
provisions of the Agreement or a failure to comply with one of its obligations,
this may in no way be construed as a revocation of the right to invoke
subsequently such violation or failure or any other violations or failures that
may arise under this Agreement. Likewise, failure to exercise a right arising
under this Agreement may in no way be construed as a revocation to use this
right in the future.

Clause 30: Amendments

No amendment to this Agreement will be effective unless made in writing and
signed by the Parties.

 

42



--------------------------------------------------------------------------------

Clause 31: Law and jurisdiction

 

31.1 This Agreement shall be governed by, and construed in accordance with, the
law of Belgium and the Belgian courts will solely be competent to settle any
disputes.

 

31.2 Clause 2.1.2 of this Agreement is governed by German law.

 

31.3 For the avoidance of doubt, the following matters in relation to the
Receivables originated by the Portuguese Originator are governed by Portuguese
law: (i) all matters relating to the transferability of such Receivables;
(ii) the relationship between the Seller and the Obligors of such Receivables,
(iii) the effectiveness of the transfer of such Receivables towards the debtors
and (iv) the transfer of any retention of title rights relating to such
Receivables.

 

43



--------------------------------------------------------------------------------

SIGNATORIES

Signed in 5 originals on the date specified below the parties’ signature

 

ING BELGIUM S.A.

the Purchaser

   

name:

title:

 

GREIF COORDINATION CENTER BVBA

the Seller

   

name:

title:

 

ING BELGIUM S.A.

the Transaction Administrator

   

name:

title:

 

GREIF BELGIUM BVBA

the Servicer

   

name:

title:

 

44



--------------------------------------------------------------------------------

ENCLOSURE I

ELIGIBILITY CRITERIA

There are 2 types of eligibility criteria:

 

  a) Eligibility criteria for purchase

 

  b) Eligibility criteria for calculation of the GIPP

 

1. ELIGIBILITY CRITERIA FOR PURCHASE

The Receivables that satisfy each of the following criteria are Eligible
Receivables for Purchase:

 

1.1 the Obligor is not an individual;

 

1.2 the Receivable is owed by an Obligor acting out of an establishment located
in any of the following countries: Belgium, France, Germany, the Netherlands,
Spain, England and Wales, Portugal, Switzerland and Sweden;

 

1.3 the Obligor is not a consumer as defined in the Credit Law of June 12, 1991
or of the Law of 20 December 2002 on the amicable recovery of debt or as defined
in §13 of the German Civil Code (Bürgerliches Gesetzbuch);

 

1.4 the Obligor is not a connected company (verbonden vennootschap/ société
liée) as defined in Article 11 of the Belgian Company Code, of the Originator,
or a verbundenes Unternehmen pursuant to §15 of the German Act on Stock
Corporations (Aktiengesetz) of the Originator;

 

1.5 the Seller has full ownership of the Receivable;

 

1.6 the Receivable is a receivable due by an Obligor with which an Originator
has entered into a contract of sale or from which the Originator has accepted a
purchase order;

 

1.7 the Receivable constitutes a collection obligation which is legally valid,
enforceable and unconditional other than conditional on the performance of the
contract;

 

1.8 the Receivable arises from an agreement complying with the mandatory rules
of the law of the Originator with which the Obligor has entered into a contract
of sale or purchase order (the Relevant Originator) and of the Obligor;

 

1.9 the Receivable is generated in the ordinary course of business of the
Relevant Originator;

 

1.10 the Receivable is free from any privilege, surety or charge;

 

1.11 the Obligor is not a company belonging to the ING group;

 

1.12 the Receivable is the Receivable with regard to which, at the time of sale,
there is no dispute or litigation or which, in the view of the Seller and the
Servicer, is not likely to be the subject of a dispute or litigation;

 

1.13 the Receivable is represented by an invoice;

 

1.14 the Obligor is not an exclusive distributor of the products of the Relevant
Originator, nor a franchisee;

 

45



--------------------------------------------------------------------------------

1.15 the Obligor is not in state of suspension of payments, legal settlement
with creditors, bankruptcy or subject to protests or attachments;

 

1.16 the Obligor is not a government or a public entity, and the Receivable did
not arise in connection with a contract which is subject to public procurement
laws and regulations, except if no specific transfer formalities or restrictions
apply for the transfer of this type of Receivable in the jurisdiction of the
Obligor and provided that the portion of Purchased Receivables towards
governments or public entities taken as a whole does not represent more than 10%
of the Global Portfolio;

 

1.17 the contractual term for payment does not exceed (i) for the Obligors which
are not Conical Obligors, 150 days from the date of invoice and (ii) for the
Conical Obligors, 364 days from the date of invoice;

 

1.18 the terms of contract do not require the consent of the Obligor to assign
the Receivable, except when such consent is needed, such consent has been
obtained, and there is no other restriction to the assignability of the
Receivable;

 

1.19 the Receivable satisfies the Seller’s credit policy and the general sale
conditions of the Relevant Originator;

 

1.20 the Receivable does not carry interest (other than, as the case may be,
late payment interest);

 

1.21 the Receivable is a Receivable for which any licences, approvals or
registration procedures that may be necessary have been obtained, given or
effected in a satisfactory manner, and this as long as the Receivable is
outstanding;

 

1.22 the Receivable did not originate from the resale of products which had been
acquired by the Relevant Originator subject to a reservation of title, unless
the reservation of title has lapsed already due to the payment of the original
acquisition price;

 

1.23 the Receivable does not represent claims in connection with the execution
by the Relevant Originator of a contract which is partly subcontracted to a
third party;

 

1.24 no bill of exchange, promissory note or other negotiable instrument has
been issued in respect of the Receivable, except if that bill of exchange or
promissory note has immediately been endorsed to the Purchaser or, in relation
to French Receivables and Spanish Receivables, except if first approved in
writing by the Purchaser, no bill of exchange promissory note or other
negotiable instrument has been transmitted or endorsed in respect of the
receivable to the benefit of a third party (other than the Purchaser);

 

1.25 the Receivable is not a receivable on an Obligor who has to pay in advance
or who pays cash;

 

1.26 the Obligor of the receivable is not an agent of the Relevant Originator
acting on a commission basis (as opposed to an agent acting as principal and on
a full price basis);

 

1.27 the Receivable is governed by the law of the jurisdiction of incorporation
of the Relevant Originator;

 

1.28 the Receivable is expressed and payable in Euro or GBP. Any new currency
shall be submitted to the written approval of the Purchaser or Transaction
Administrator on its behalf. The Purchaser and the Transaction Administrator on
its behalf reserve the right at any time after having informed the Seller to
exclude any of the above-mentioned currencies;

 

1.29 the Receivable ensues solely from the delivery of goods and/or services
already provided;

 

1.30 the Receivable is a Receivable for which, on the Purchase Date, the
Relevant Originator (i) will have performed all the required obligations, and
(ii) will not have undertaken any action that may affect the rights of the
Purchaser in relation to the Receivable or that may affect its validity, its
legality or its enforceable nature;

 

46



--------------------------------------------------------------------------------

1.31 the Receivable does not arise from the provisions of services performed on
behalf of the French Originator by a third party under a sub-contract qualifying
as sous-traitance pursuant to the provision of French law n°75-1334 dated
31 December 1975;

 

1.32 in relation only to Receivables towards the Conical Obligors, the
Receivable is covered under the Credit Insurance Contract, and

 

1.33 with respect to Receivables towards the Conical Obligors, the purchase of
such Receivables does not make the Outstanding Global Conical Receivables exceed
the Outstanding Global Conical Receivables Limit.

If the Receivable is an Ineligible Receivable for Purchase at the time it
arises, it will be purchased and assigned under this Agreement as soon as it
becomes Eligible for Purchase, i.e. as soon as the purchase of such Receivable
will not make the Outstanding Global Conical Receivables exceed the Outstanding
Global Conical Receivables Limit. Such Eligible Receivables for Purchase are
purchased, transferred and assigned in the order in which they came into
existence (the oldest receivable first) until again the limit is exceeded.

 

47



--------------------------------------------------------------------------------

2. ELIGIBILITY CRITERIA FOR CALCULATION OF GIPP

The Receivables that qualify for calculation of GIPP are the Receivables:

 

2.1 that qualify for purchase;

 

2.2 that do not cause the relevant Obligor to become an Important Obligor
(defined in Clause 2.2.1 of this enclosure), or if they do so that the relevant
Obligor is listed in Clause 2.2.3 below and that the Receivables do not cause
that Obligor’s concentration limit mentioned therein to be exceeded.

 

  2.2.1 No Obligor may represent more than a percentage of the Portfolio equal
to 1/5 of the Default Reserve Floor (any Obligor in excess thereof being an
“Important Obligor”), except for those Obligors for whom a specific
concentration limit will be determined.

 

  2.2.2 The Purchaser and the Transaction Administrator on its behalf reserve
the right at any time after having informed the Seller to decide to exclude an
Obligor or to modify its concentration limit. Such decision shall only become
effective for the calculation of GIPP in relation to Purchased Receivables that
arise after the Cut-off Date following such decision.

 

  2.2.3 For calculating the limit for being an Important Obligor it will be
taken into account the sum of the Purchased receivables of all the Obligors of
the Global Portfolio belonging to the same group.

 

  2.2.4 The initial list of the Important Obligors (listed per group) as well as
their concentration limit are the following (these limits are expressed as a
percentage of the sum of the Outstanding Nominal Values of all Receivables from
time to time forming part of the Combined Portfolio on a pro rata basis). The
concentration limits on Ineos and Croda shall expire on [27 April 2007], except
if the Transaction Administrator confirms in writing to the Seller that such
limit is extended. Such extension shall not exceed one month: [to be reviewed]

 

Important Obligor

  

Limit

BASF    Default Reserve Floor * Combined Portfolio BAYER    50% * Default
Reserve Floor * Combined Portfolio DOW CHEMICAL    50% * Default Reserve Floor *
Combined Portfolio ICI    50% * Default Reserve Floor * Combined Portfolio EXXON
MOBIL    Default Reserve Floor * Combined Portfolio INEOS    1/5 of Default
Reserve Floor * Combined Portfolio + a Special Limit of EUR 500,000 CRODA    1/5
of Default Reserve Floor * Combined Portfolio + a Special Limit of EUR 1,000,000
Shell    Default Reserve Floor * Combined Portfolio Total Fina Elf    Default
Reserve Floor * Combined Portfolio Y BP    Default Reserve Floor * Combined
Portfolio DSM    50% * Default Reserve Floor * Combined Portfolio

 

  2.2.5 Any change to the initial list of the Important Obligors shall be
submitted to the written approval of the Purchaser.

 

2.3 which have not been the subject of a payment extension in excess of 60 days
over the period stipulated in the underlying contract; no postponement is
permitted when the due date is evidenced by a bill of exchange, promissory note
or other negotiable instrument;

 

48



--------------------------------------------------------------------------------

2.4 which are not Defaulted Receivables, i.e.:

 

  2.4.1 which have not become past due for more than 60 days, taking into
account a possible payment extension as provided for in Clause 2.3 of this
Enclosure; or

 

  2.4.2 which, in accordance with the Seller’s credit policy, have not been
registered as doubtful receivables and accordingly provisioned by the Seller; or

 

  2.4.3 of which the Obligor has not become bankrupt or insolvent;

 

2.5 of which the Obligor is not the Obligor of Defaulted Receivables which
exceed 15% of the sum of the Outstanding Nominal Value of all Purchased
Receivables on this Obligor;

 

2.6 of which the Obligor is not the Obligor of Purchased Receivables with
Set-Off Arrangements which exceed 3 per cent of the Global Portfolio;

 

2.7 which, if expressed in GBP does not cause the sum of the Outstanding Nominal
Value of all Purchased Receivables included in the Global Portfolio and
denominated in such currencies to exceed on a Settlement Date 40%.

The Purchaser and the Transaction Administrator on its behalf reserve the right
at any time after having informed the Seller to modify within 3 Business Days’
notice any of the above-mentioned limits.

 

49



--------------------------------------------------------------------------------

ENCLOSURE II

TEMPLATE

Template

 

50



--------------------------------------------------------------------------------

ENCLOSURE III

TRANSACTION ADMINISTRATOR REPORT

Transaction Administrator Report

To be sent to the Seller by fax or by electronic mail on the Calculation Date
before 4 pm Brussels time

Calculation Date :         /        /        

Settlement Date:         /        /        

 

Reserve rate applicable for this Settlement Date

   :                     %

Portfolio (cf Clause 4.1.1)

   :                      

Opening GIPP

   :                      

Initial Purchase Price (cf Clause 7)

   :                      

Deferred Purchase Price

   :                      

Global Initial Purchase Price (cf Clause 7)

   :                      

Global Portfolio (cf Clause 4.1.1)

   :                      

Global Deferred Purchase Price

   :                      

Instalment of GDPP to be paid (cf article 13.2.10)

   :                      

Charges (Enclosure VII)

   :                      

• Costs

   :                      

• Funding Costs

   :                      

• Administration fee

   :                      

• Concentration fee

   :                      

• Dilution fee

   :                      

• Servicing fee

   :                      

Balance of the Current Account

   :                      

in favour of

   :                      

Next Settlement Date.

   :                      

 

51



--------------------------------------------------------------------------------

ENCLOSURE IV

PART I - CALCULATION OF THE PURCHASE PRICE

1. General principles

Based on the data provided by the Originator in accordance with Clause 4.1 (the
“Data”), the Transaction Administrator shall calculate the purchase price for
the Portfolio and the amounts of the other items included in clauses 6, 7, 8,
10, 11, 12, 14, and 21 of the Agreement on the basis of the calculation
principles listed in this Enclosure IV.

After having checked the consistency of the Data, the Transaction Administrator
shall on each Calculation Date compute the following payments and internal
allocations as defined in subheading 3 below and Enclosure IV, Part II.

 

  A. The Eligible Receivables for Calculation of the GIPP

 

  B. The Total Reserve Rate

 

  C. The Theoretical Global Initial Purchase Price and the Theoretical Global
Deferred Price

 

  D. The variation of the GIPP

 

  E. the Available Amount

 

  F. The Deferred Purchase Price and Initial Purchase Price

 

  G. The Global Initial Purchase Price and the Global Deferred Purchase Price

In case of bi-monthly settlements, the Transaction Administrator shall calculate
the Total Reserve Rate only on one out of two consecutive Calculation Dates and
this on the basis of the aggregated Data of the Data Period and the Preceding
Data Period (totalling a period of one month).

Said calculated Total Reserve Rate shall be applied for two consecutive
Calculation Dates, including the Calculation Date on which said Total Reserve
Rate is calculated.

2. Applying the Available Amount

Subsequent to performing the calculations listed above, the Transaction
Administrator shall apply the Available Amount to the relevant payments or
internal allocations in accordance with the applicable order of priority
included in clause 11 of the Agreement.

3. The calculation principles

A. The Eligible Receivables for Calculation of the GIPP

On the basis of the provided Data, the Transaction Administrator shall calculate
the Eligible Receivables for Calculation of the GIPP (the “E.R.C.G.”) in
accordance with paragraph 2 of Enclosure I of the Agreement.

B. The Total Reserve Rate

The Total Reserve Rate (“R”) is the sum of the Default Reserve Rate, the
Dilution Reserve Rate, the Yield Reserve Rate and Other Reserves Rate (if any)
and shall be calculated in accordance with the calculation methods listed
hereinafter.

 

52



--------------------------------------------------------------------------------

B.1. The calculation method for the Default Reserve Rate

The Default Reserve Rate is the higher of

 

  •  

the Default Reserve Floor; and

 

  •  

Default Ratio * Loss Horizon Ratio * the Default Stress Factor

where:

 

  •  

The ‘Default Reserve Floor’ is the minimum - expressed as a percentage- level of
the ‘Default Reserve Rate’.

 

  •  

The ‘ Default Stress Factor’ is a multiplier set in function of targeted credit
rating for the Default Reserve Rate, in accordance with Standard & Poor’s
(“S&P”) methodology. The applied Default Stress Factor is listed in Enclosure
IV, Part II.

 

  •  

The ‘Default Ratio’ is the greatest three-month moving average of the Monthly
Default Ratio over the previous 12 months.

 

  •  

The ‘Monthly Default Ratio’ is calculated as follows:

Defaulted Receivables Proxy

_________________________________________________________

Sales Generating the Defaulted Receivables Proxy

 

  •  

Where

 

  •  

the “Defaulted Receivables Proxy” includes the receivables between W and W plus
30 days past due; “W” is determined by the Transaction Administrator in
accordance with a decrease in the probability of payment of the aged
receivables. The applied “W” is listed in Enclosure IV, Part II.

 

  •  

The “Sales Generating the Defaulted Receivables Proxy” are the sales of the Data
Period during which the receivables included in the Defaulted Receivables Proxy
were generated; i.e. the sales generated in the Data Period which ended on or
about “X” days before the Cut Off Date of the relevant Calculation Date.

 

  •  

“X” is equal to the rounding up or down to the closest multiple of 30 of the sum
of (i) the Weighted Average Contractual Payment term of the purchased
receivables (in days)-as determined by the Transaction Administrator following
the initial due diligence and reviewed during (and possibly adjusted as a result
of) the annual due diligence and/or the due diligence carried out in accordance
with Clause 16.1.3.(B) of this Agreement–and (ii) W. The applied Weighted
Average Contractual Payment Term is listed in Enclosure IV, Part II.

 

  •  

The Loss Horizon Ratio of a Data Period is calculated as follows:

Cumulated monthly sales over the Adjusted Loss Horizon * Loss Rolling

Sales Adjustment Factor

________________________________________________________________

E.R.C.G.

 

53



--------------------------------------------------------------------------------

where

The “Adjusted Loss Horizon” is equal to the rounding up or down of the Loss
Horizon to the closest multiple of 30.

The “Loss Horizon” is equal to “Y” increased with 30 days.

“Y” is equal to the sum of (i) the Weighted Average Contractual Payment Term,
and (ii) the period from the due date until the receivables are no longer
eligible for the calculation of the GIPP in accordance with paragraph 2 of
Enclosure I.

The “Loss Rolling Sales Adjustment Factor” is equal to the Loss Horizon divided
by the Adjusted Loss Horizon.

B.2. The calculation method for the Dilution Reserve Rate

The Dilution Reserve Rate is the sum of the Dynamic Dilution Reserve Rate and
the Non-Stressed Dilution Reserve Rate.

B. 2.1 The Dynamic Dilution Reserve Rate is the higher of

 

  •  

the “Dilution Reserve Floor”; and

 

  •  

[(Dilution Stress Factor * Expected Dilution) + Dilution Volatility Factor ] *
Dilution Horizon Ratio,

where:

 

  •  

The Dilution Reserve Floor is the minimum - expressed as a percentage - level of
the ‘Dynamic Dilution Reserve Rate’;

 

  •  

The “ Dilution Stress Factor” is a multiplier set in function of targeted credit
rating for the Dilution Reserve Rate in accordance with S&P’s methodology. The
applied Dilution Stress Factor is listed in Enclosure IV, Part II;

 

  •  

The “Expected Dilution” corresponds to the average of the Monthly Dilution Ratio
over a 12 month period;

 

  •  

The Monthly Dilution Ratio is calculated as follows:

Dilution of the Data Period

_________________________________________________

Sales generating the Dynamic Dilution of the Data Period

 

  •  

where:

 

  •  

the “Sales generating the Dilution of the Data Period” are the sales generated
in the Data Period to which the Dilution of the Data Period of the relevant
Calculation Date is related, i.e. the sales generated in the Data Period which
ended on or about “Z” days before the Cut Off Date of the relevant Calculation
Date.

 

  •  

“Z” is equal to the rounding up or down to the closest multiple of 30 of the
average period between the issuance of an invoice and the issuance of a related
credit note (or equivalent) as determined by the Transaction Administrator
following the initial due diligence and reviewed during (and possibly adjusted
as a result of) the annual due diligence and/or the due diligence carried out in
accordance with Clause 16.1.3.(B) of this Agreement. The applied “Z” is listed
in Enclosure IV, Part II.

 

54



--------------------------------------------------------------------------------

The Dilution Volatility Factor is calculated as follows

Deviance * Gross up Factor

where:

 

  •  

The “Deviance” is the amount by which the maximum over the previous 12 months of
the moving average over the Dilution Horizon of the Monthly Dilution Ratio
(“Dilution Spike”) exceeds the Expected Dilution.

The Deviance is calculated as follows:

Dilution Spike – Expected Dilution

 

  •  

The “Gross up Factor” is calculated as follows:

Dilution Spike

______________________________

Expected Dilution

 

  •  

The Dilution Horizon Ratio is calculated as follows:

Sum of the monthly sales over the Adjusted Dilution Horizon *

Dilution Rolling Sales Adjustment Factor

______________________________________________________

E.R.C.G.

where:

 

  •  

The “Adjusted Dilution Horizon” is equal to the rounding up or down of the
Dilution Horizon to the closest multiple of 30.

 

  •  

The “Dilution Horizon” is equal to “Z” increased with 30 days.

 

  •  

The “Dilution Rolling Sales Adjustment Factor” is equal to the Dilution Horizon
divided by the Adjusted Dilution Horizon.

 

55



--------------------------------------------------------------------------------

B.2.2. The Non-stressed Dilution Rate

The “Non-Stressed Dilution Rate” amounts to the non-stressed outstanding
dilution figures (e.g. outstanding bonuses) reported in the Data divided by the
E.R.C.G.

B.3. The calculation method for the Yield Reserve Rate

The Yield Reserve Rate is the higher of

 

  •  

the Yield Reserve Floor; or

 

  •  

the Yield Reserve Rate.

where the Yield Reserve Rate amounts to sum of the Reserve Rate for Costs and
Reserve Rate for the Backup Servicing Fee.

B.3.1. Reserve Rate for Costs

where:

 

  •  

The “Reserve Rate for Costs” is equal to

[(a+b+c+d)* Assumed Liquidation Period]/ E.R.C.G

where

“a” is calculated as follows:

[(EURIBOR stress factor * EURIBOR) + Applicable Margin] * Maximum Financed
Amount

where

 

  •  

The Applicable Margin is listed in Enclosure VI.

 

  •  

The applied EURIBOR stress factor is listed in Enclosure IV, Part II.

 

  •  

The Maximum Financed Amount is the lower of:

 

  •  

Maximum Programme Amount; or

 

  •  

(1- sum of the (i) Default Reserve Floor, (ii) Dilution Reserve Floor,
(iii) Yield Reserve Floor and (iv) the Other Reserve Floor (if any)) * E.R.C.G.

“b” is calculated as follows:

Administration Fee Rate * Global Portfolio * 30/360

The applied Administration Fee Rate is listed in Enclosure VI.

“c” is calculated as follows:

Commitment Fee Rate * (Maximum Programme Amount as applicable on the preceding
Calculation Date – Opening GIPP) * 30/360

where:

 

  •  

The applied Commitment Fee Rate is listed in Enclosure VI.

 

56



--------------------------------------------------------------------------------

  •  

The “Opening GIPP” is equal to the GIPP of the previous Data Period as stated in
the Transaction Administrator Report.

“d” is calculated as follows:

Sum for each Important Obligor listed in clause 1.2 of the Eligibility Criteria
for Calculation of the GIPP of the following result:

(Amount for Fee * Concentration Fee Rate)

where:

 

  •  

the Amount for Fee is defined in Enclosure IV, Part II.

 

  •  

the Concentration Fee Rate is listed in Enclosure VI.

the “Assumed Liquidation Period” is calculated as follows:

(Liquidation Stress Factor * D.S.O.) / 30

where the “Liquidation Stress Factor” is a multiplier set in function of the
required credit rating for the Yield Reserve Rate in accordance with S&P’s
methodology. The applied Liquidation Stress Factor is listed in Enclosure IV,
Part II.

B.3.2. The Reserve Rate for the Backup Servicing Fee

 

  •  

The “Reserve Rate for the Backup Servicing Fee” is calculated as follows

Assumed Liquidation Period * Backup Servicing Fee Rate for the Yield Reserve *
Global Portfolio * 30/360

where:

 

  •  

The “Backup Servicing Rate Fee for the Yield Reserve” is listed in Enclosure IV,
Part II.

C. The Theoretical Global Deferred Price (the “ThGDPP”) and the Theoretical
Global Initial Purchase Price (the “ThGIPP”)

C.1. The Theoretical Global Deferred Purchase Price (the “ThGDPP”)

The ThGDPP is the sum of the following elements:

 

  •  

The “ Ineligible Receivables for calculation of the GIPP” which is obtained by
subtracting the E.R.C.G. from the Global Portfolio;

 

  •  

The “Reserve in Eligible Receivables for financing” which is the sum of the
Default Reserve Rate, the Dilution Reserve Rate, the Yield Reserve Rate and
Other Reserve Rate (if any) applied to the E.R.C.G.;

 

  •  

An “Additional Reserve” which is the maximum between zero and the result of the
following calculation:

[(E.R.F.* (1-R) – Maximum Programme Amount)]

 

57



--------------------------------------------------------------------------------

C.2. The Theoretical Global Initial Purchase Price (the “ThGIPP”) applicable to
the current Data Period.

The ThGIPP is equal to the lower of the following amounts:

 

  •  

E.R.C.G. *[1-R]; or

 

  •  

the Maximum Programme Amount.

D. The variation of the GIPP

The “Variation of the GIPP” is calculated as follows:

Variation of the GIPP = ThGIPP – Opening GIPP

 

  •  

In case the variation of the GIPP is greater than zero, said result will be
referred to as the “Increase of GIPP”.

 

  •  

In case the variation of the ThGIPP is less than zero, said result will amount
be referred to as the “Decrease of the GIPP”.

E. The Available Amount

The Available Amount is equal to the sum of the following items

 

  •  

the Total Collections of the Data Period;

 

  •  

Indemnities to be paid by the Originator and/or Servicer (if any);

 

  •  

the Increase of the GIPP (if any).

F. The Deferred Purchase Price (the “DPP”) and the Initial Purchase Price (the
“IPP”)

The DPP is calculated as follows:

DDP = Portfolio – IPP

where

 

  •  

the IPP is equal to the part of the Available Amount that could be allocated to
the payment of the Minimum Initial Purchase (the “MinIPP”) and the Incremental
Initial Purchase Price (the “IncrIPP”) in accordance with clause 11 of the
Agreement.

 

  •  

the MinIPP is calculated as follows:

MinIPP = ThIPP * (1-MaxDPPrate)

where

 

  •  

The applied MaxDPPrate is listed in Enclosure IV, Part II

 

  •  

The Theoretical Initial Purchase Price (the “ThIPP”) is calculated as follows

ThIPP= Portfolio * (1-R)

 

58



--------------------------------------------------------------------------------

  •  

The IncrIPP is calculated as follows

IncrIPP = ThIPP – MinIPP

G. The Global Initial Purchase (the “GIPP”) and the Global Deferred Purchase
Price (the “GDPP”)

The GIPP is calculated as follows

GIPP(t) = Opening GIPP + IPP – allocation to the Decrease of the GIPP

For the first Calculation Date the Opening GIPP amounts to zero and the GIPP is
equal to the IPP

The GDPP is calculated as follows

GDPP = Global Portfolio – GIPP

 

59



--------------------------------------------------------------------------------

PART II – CALCULATION SPECIFICS AND APPLIED PARAMETERS FOR THE

CALCULATION OF THE PURCHASE PRICE

 

1. Applied variables for the calculation of the purchase price

Backup Servicing Fee for the Yield Reserve Rate means 40 bps per annum.

Default Reserve Floor means 13%.

Default Stress Factor means 2.25%.

Dilution Reserve Floor means 0%, as long as the Monthly Dilution Ratio, as
calculated in accordance with Enclosure IV, is lower than 3.29%, and 4 %
thereafter.

Dilution Stress Factor means 2.25%.

Liquidation Stress Factor means 2%.

MaxDPPrate means 50 %.

Other Reserves Rate(s) means 0.

Weighted Average Contractual Payment Terms means 80 days.

W means 90 days.

X means 180 days.

Y means 140 days.

Yield Reserve Floor means 1 %.

Z means 30 days.

 

2. Calculation Specificities

 

1. The calculation specificities listed hereafter modify and/or complete the
standard calculation principles listed in Enclosure IV:

 

  •  

Subject to Clause 17.2 e) of this Agreement, settlements occur on a bi-monthly
basis;

 

  •  

Total Reserve Rate and the Important Obligors are calculated on the basis of the
Data of the Combined Portfolio;

 

  •  

All other calculations shall be made solely on the basis of the Data relating to
the Programme.

 

2. If the Monthly Dilution Ratio, as calculated in accordance with Enclosure IV
is lower than 3.29%, the Dilution Reserve Rate will be reduced with a percentage
equal to EUR 4,500,000.00 / E.R.F. The Dilution Reserve Rate applicable to the
Global Portfolio was calculated as follows:

(EUR 4,500,000.00/E.R.F.)* (Global Portfolio/Combined Portfolio

 

60



--------------------------------------------------------------------------------

If the Monthly Dilution Ratio, as calculated in accordance with Enclosure IV is
higher than 3.29%, the Dilution Reserve Rate will be applicable.

The Dilution Fee will be included in the Transaction Administrator Report under
the heading “Concentration Fee”.

 

61



--------------------------------------------------------------------------------

ENCLOSURE V

DESCRIPTION OF CREDIT AND COLLECTION POLICIES OF THE SELLER

Description of Credit Policies of the Seller

 

62



--------------------------------------------------------------------------------

ENCLOSURE VI

CHARGES AND OTHER COSTS

 

1. Definitions

Administration Fee Rate means the fee as specified in the Fee Letter [and
supported by the Seller, deducted from the Total Collections and remitted to the
Programme Administrator to cover the administration of the Programme].

Applicable Margin means the applicable margin as specified in the Fee Letter.

Backup Servicing Fee means the backup servicing fee as defined in the Servicing
Agreement.

Charges means the sum of (i) the Backup Servicing Fee; (ii) the Costs and
(iii) the Servicing Fee, including any value added tax payable by the Purchaser
with respect to any Servicing Fee payable under this Agreement.

Charges Period means each successive period from and including a Settlement Date
to but not including the next following Settlement Date, or such shorter period
as the Transaction Administrator may notify following the occurrence of any of
the events listed in Clauses 17 or 18.

Commitment Fee Rate means the commitment fee as specified in the Fee Letter.

Concentration Fee Rate means the concentration fee as specified in the Fee
Letter [and incurred by the Seller, deducted from the Total Collections and
remitted to the Transaction Administrator to cover the risk supported by the
Purchaser on Important Obligors as specified in paragraph 2.2.3 of Enclosure I],

Costs means the sum of the (i) the Funding Cost; (ii) the Administration Fee
(iii) the Commitment Fee; and (iv) the Concentration Fee and (iv) the Dilution
Fee.

Dilution Fee Rate means the fee rate as specified in the Fee Letter.

EURIBOR means in relation to any Purchase, the rate for deposits in Euro for a
period equal to the required period, which appears on the Reuters Index Page
“Euribor 01” (or such other page on that service or such other service as may,
in the Transaction Administrator’s determination, replace it for the purposes of
displaying such rate) as of 11:00 a.m., Brussels time, on the relevant quotation
date. If such rate does not appear on the Reuters Index page Euribor 01, the
rate for that period will be determined on the basis of the rates at which
deposits Euro are offered by the reference banks at approximately 11:00 a.m.,
Brussels time, on the relevant quotation date to prime banks in Euro-zone
interbank market for a period equal to the period considered and for deposits in
an amount comparable to the amounts concerned.

Funding Rate means Applicable Margin + EURIBOR.

Servicing Fee Rate means 0.06 % per annum.

Backup Servicing Fee as defined in the Servicing Agreement.

 

63



--------------------------------------------------------------------------------

2. Method of calculation applicable to Charges and Costs

 

(a) For each Charges Period, the Charges shall be calculated as follows:

 

  (i) Funding Costs = the Funding Rate * by GIPP as of the previous Calculation
Date * number of days in the current Charges Period / 360 days;

 

  (ii) Servicing Fee = the Servicing Fee Rate * the Combined Portfolio as of the
previous Calculation Date * number of days in the current Charges Period / 360
days* Global Portfolio/Combined Portfolio;

 

  (iii) Backup Servicing Fee (if any) = Backup Servicing Fee Rate * the Combined
Portfolio as of the previous Calculation Date * number of days in the current
Charges Period / 360 days * Global Portfolio/Combined Portfolio;

 

  (iv) Administration Fee = Administration Fee Rate* the Combined Portfolio as
of the previous Calculation Date * number of days in the current Charges Period
/ 360 days* Global Portfolio/Combined Portfolio;

 

  (v) Commitment Fee = the Commitment Fee * Global Portfolio/Combined Portfolio.

the Commitment Fee is calculated as follows:

the Maximum Programme Amount * Commitment Fee Rate * number of days in the
current

Charges Period/360 days.

 

  (vi) Concentration Fee: Concentration Fee Rate * Concentration Limit * number
of days in the current Charges Period / 360 days;

 

  (vii) Dilution Fee = EUR 4,500,000.00.

 

(b) In accordance with Enclosure IV, the Charges will (i) start accruing from
the first Settlement Date; (ii) will be payable in arrears on each Settlement
Date; and (iii) be deducted from the Total Collections according to the priority
of allocation defined in Clause 11 and Enclosure IV.

 

(c) The selection of the source of funding shall in all events be in the sole
discretion of the Purchaser.

 

3. Other costs

Other Costs means the other net costs incurred by the Purchaser from time to
time to enable it to conduct its activities and to perform its duties under this
Agreement.

Other Costs in particular include:

 

  •  

(the expenses of registration from time to time of the Dutch Pledge with the
Dutch tax authorities;) (if applicable)

In addition to the rights of indemnification granted to the Purchaser, the
Transaction Administrator and the Indemnified Parties under Clause 21 hereof,
the Seller agrees to pay on demand all reasonable costs and expenses of the
Transaction Administrator incurred in connection with the preparation,
execution, delivery, administration (including periodic auditing as envisaged in
Clause 16.1.3. hereof), amendment or modification of, or any waiver or consent
issued in connection with, this Agreement and the other documents to be
delivered hereunder or in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel for the Transaction
Administrator with respect thereto, and with respect to advising the Purchaser,
and the Transaction Administrator as to their respective rights and remedies
under this Agreement and the other documents to be delivered hereunder and
thereunder or in connection herewith and therewith, and all out of pocket costs
and expenses, if any (including reasonable counsel fees and expenses), incurred
by the Transaction Administrator and the Purchaser in connection with the
enforcement of this Agreement and the other documents to be delivered hereunder
and thereunder or in connection herewith and therewith, including any
restructuring or workout of this Agreement, or such documents, or the
administration of this Agreement following a Termination Date.

 

64



--------------------------------------------------------------------------------

ENCLOSURE VII

COMPLIANCE CERTIFICATE

Compliance Certificate

Reference is made to that certain Receivables purchase Agreement dated as of
[...] (as modified and supplemented and in effect from time to time, the
“Receivables Purchase Agreement”) between Greif Coordination Center BVBA (the
“Seller”) and TNG Belgium S.A. (the “Purchaser” and the “Transaction
Administrator”) and Greif Belgium BVBA (the “Servicer”).

Capitalised terms used herein have the meanings ascribed thereto in the
Receivable Purchase Agreement.

Pursuant to Section 18 of this Agreement, the undersigned hereby certifies that
to the best of my knowledge and belief, the Seller is not in default as stated
under 18.1.3 (m) and (o).

In witness whereof, I have hereunto set my hand and seal of the Seller this
[...]

 

65



--------------------------------------------------------------------------------

ENCLOSURE VIII

SPANISH NOTARISATION PROCEDURE

The transfer of Eligible Receivables for Purchase that are Spanish Receivables
will take place in accordance with the terms and conditions of the agreement and
will be governed by Belgian law. In addition, the steps and procedure as
described below will be followed for the transfer of such Receivables.

Part A

Spanish Notarisation Procedure

The assignment of each Spanish Receivable by the Seller to the Purchaser shall
be completed in accordance with Article 1526 of the Spanish Civil Code.

The Purchaser and the Seller agree that, subject to the operational procedure
set out in Clauses 4 and 5 of the Agreement, the compliance with the terms and
conditions contained therein will result in the transfer (cesión) of all the
relevant Seller’s title to and rights and interest in the relevant Spanish
Receivables.

However, the Purchaser and the Seller agree that the transfer and assignment
(cession) shall be effective (including but not limited to effects for Spanish
law purposes) between the relevant Seller and the Purchaser on the corresponding
Purchase Date, and that such Purchase Date shall be specified in the relevant
Confirmation of Transfer Deed.

Part B

Procedure

Neither the Seller, nor the Purchaser shall follow any other specific procedures
for the transfer of the Spanish Receivables to the Purchaser other than the
procedure described or contemplated in this Agreement and in the Confirmation of
Transfer Deed.

In order to identify the Spanish Receivables that are transferred and the
purchase price for such transfer, the following documents shall be delivered:

 

(a) on the Transmission Date:

 

  (i) a detailed ageing list of the Receivables transferred during the relevant
Data Period and including the Spanish Receivables and the list of daily
collection in accordance with Clause 4.2 of this Agreement;

 

  (ii) the list of invoices representing all Receivables (including Spanish
Receivables) sold during the relevant Data Period in accordance with Clause 4.2
of this Agreement.

 

(b) on the Calculation Date:

the Transaction Administration Report in accordance with Clause 4.3 of the
Agreement that will contain the IPP and DPP for all Receivables sold during the
Relevant Period and that will be allocated proportionally to the Spanish
Receivables transferred during such Data Period in accordance with Clause 7.3 of
the Agreement.

 

66



--------------------------------------------------------------------------------

ANNEX TO ENCLOSURE VIII - NOTARIAL DEED

CONFIRMATION OF TRANSFER

In [·], my residence, on the [·], 200 [7].

Before me, [·], Notary Public of [·] and of its Bar.

APPEAR

OF ONE PART,

Mr [·], of legal age, [single/married], [profession], nationality, with domicile
in [·], holder of [Spanish identity card/passport] number [·].

ON THE SECOND PART,

Mr [·], of legal age, [single/married], [profession], nationality, with domicile
in [·], holder of [Spanish identity card/passport] number [·].

WHO ACT

The first one, on behalf of, [SELLER], with registered address in [full details
to be completed], registered with the [Mercantile Registry of [·] at [full
details to be completed], and Tax Identification Number (C.I.F.) [·]] / [full
details to be completed] under number [full details to be completed]
(hereinafter, the “Seller”). The attorney is acting [in conformity with a
resolution of its Board of Directors of [·]] or [pursuant to the powers of
attorney granted to him in a deed executed before the Notary Public [·],
Mr. [·]].

And the second one, on behalf of PURCHASER, a company organised under [·] law,
having its registered office at [·], registered with the [·], under n° [·],
whose representative is [to be completed], duly authorised for the purpose of
this Agreement (the “Purchaser]”).

WHEREAS

 

(A) Pursuant to a receivables purchase agreement] dated [·], 2004 raised to a
public deed before the Notary Public of [·], Mr. [·], on [date], (the “RPA”)
executed between the Seller, the Purchaser and Greif Belgium BVBA as Servicer
and governed by the laws of Belgium, the Purchaser has agreed, subject to the
terms thereof, to purchase from the Seller the Purchased Receivables (as defined
therein).

 

(B) Pursuant to the RPA, the Seller has delivered to the Purchaser:

 

  (a) on the [insert relevant Transmission Date]:

 

  (i) a detailed ageing list of the Receivables transferred during the relevant
Data Period and including the Spanish Receivables and the list of daily
collection in accordance with Clause 4.2 of this Agreement;

 

  (ii) the list of invoices representing all Receivables (including Spanish
Receivables) sold during the relevant Data Period in accordance with Clause 4.2
of this Agreement;

 

  (b) on the [insert relevant Calculation Date]:

the Transaction Administration Report in accordance with Clause 4.3 of the
Agreement that will contain the IPP and DPP for all Receivables sold during the
Relevant Period and that will be allocated proportionally to the Spanish
Receivables transferred during such Data Period in accordance with Clause 7.3 of
the Agreement

 

67



--------------------------------------------------------------------------------

in order to identify the receivables and their price, identified in Annex [·]
hereto (the “Relevant Spanish Receivables”), and

the Purchaser has agreed to purchase and to accept the assignment of the
Relevant Receivables set forth in such documentation in accordance with the
terms and conditions of the RPA.

Both parties hereby execute this Deed, as provided in the following:

CLAUSES

NOW IT IS HEREBY AGREED as follows:

CLAUSE 1.-

In this deed, capitalised terms defined in the RPA shall have the same meaning
when used herein, unless otherwise defined.

CLAUSE 2.-

In accordance with the provision of Clause 5.2 of the RPA, the Seller hereby
confirms the assignment in favour of the Purchaser of all its rights, actions
and privileges that the former holds by virtue of the Relevant Spanish
Receivables, and all related security relating or attached thereto, as described
below, for a total amount as determined in Annex [·] hereto [determination of
price].

The Relevant Spanish Receivables of which the assignment is confirmed by virtue
of this execution document are those set out in the Annex [·] hereto
[identification of each Receivable].

CLAUSE 3.-

This document will be part of the RPA, which will, therefore, be fully
applicable to the assignment of the Relevant Spanish Receivables to which it
refers.

CLAUSE 4.-

The Seller confirms to the Purchaser that each and all the representations and
warranties established in Clause 15 of the RPA are still true and accurate in
all material aspects, except for these representations or warranties which are
already qualified as to materiality and for the representations and warranties
under Clause 15.11 to 15.16 (including) of the RPA, which shall be true and
correct at the date hereof and are confirmed and repeated by the Seller on the
date hereof.

CLAUSE 5.-

The Seller acknowledges that the payment of the Purchase Price for the Relevant
Spanish Receivables sold to the Purchaser has been made or will be made in
accordance with the provisions set out in Clause 12 of the RPA.

 

68



--------------------------------------------------------------------------------

After reading this notarial deed, the appearers agree to it, approve it, ratify
it and sign with me, The Notary.

I give faith that I have identified the appearers by their aforementioned
identity documents, and of all which has been agreed, to all necessary effects.
This notarial deed has been executed on [·].

69



--------------------------------------------------------------------------------

ANNEXES TO CONFIRMATION OF TRANSFER

 

70



--------------------------------------------------------------------------------

ENCLOSURE IX

FRENCH RECEIVABLES TRANSFER PROCEDURE

Receivables Transfer Mode for the French Receivables

The Seller and the Purchaser shall follow the steps and procedure described
below:

 

1. Receivables Transfer Mode for the French Receivables

Each transfer of Receivable governed by French law from the Seller to the
Purchaser shall be performed by way of a transfer document (acte de cession de
créances professionnelles) complying with Article 313_23 seq. of the French
Monetary and Financial Code (Code Monétaire et Financier) (formerly French law
no. 81-1 dated 2 January 1981).

 

2. Procedure

The Seller shall send to the Purchaser the original of the corresponding
transfer document (acte de cession de créances) strictly complying with the
Annex of this Enclosure IX. duly executed by the Seller, by no later than [12:00
a.m.] on each French Purchase Date (to the extent that the Seller owns French
Receivables at this date).

A Computer File shall be delivered to the Purchaser with the said transfer
document (acte de cession de créances).

By no later than [6:00 p.m.] (and in any case, after the purchase of Eligible
Receivables for Purchase that are French Receivables has occurred under the
Factoring Agreement between the Seller and the French Originator) on the
relevant French Purchase Date, the Purchaser shall affix the date on the said
transfer document (acte de cession de créances).

 

3. Legal Consequences

Upon the dating of the transfer document (acte de cession de créances) by the
Purchaser, the Eligible Receivables for Purchase which are French Receivables
and all of the Seller’s title to, and rights and interest in, such Eligible
Receivables for Purchase, together with the related associated rights and
accessories, options, privileges, and interest linked to the Eligible
Receivables for Purchase which are French Receivables shall thereupon be
transferred to the Purchaser and such transfer shall be:

 

  (a) valid between the Purchaser and the Seller;

 

  (b) enforceable against the corresponding Obligors; and

 

  (c) enforceable against third parties,

in accordance with Article L. 313-23 seq. of the French Monetary and Financial
Code (Code monétaire et financier) (formerly French law no. 81-1 dated 2 January
1981) and French Decree no. 81-862 dated 9 September 1981 and provided however
that:

 

  (i) the corresponding Obligors may validly discharge their respective debts
under the corresponding Purchased Receivables by making payment to the Seller
until the Notice of Transfer in the form of Annex II is served to them; and

 

71



--------------------------------------------------------------------------------

  (ii) the corresponding Obligors may assert all defences (including set-off)
arising prior to the Notice of Transfer referred to in Sub-clause (i) above is
served to them.

Notwithstanding any provision of Article L. 313-24 of the French Monetary and
Financial Code (Code monétaire et financier) (formerly French law no. 81-1 dated
2 January 1981) and French Decree no. 81-862 dated 9 September 1981, the Seller
shall be several (non solidaire) with the Obligors vis-à-vis the Purchaser in
relation to the payment of the relevant Purchased Receivables.

 

72



--------------------------------------------------------------------------------

ANNEX I TO ENCLOSURE IX – FORM OF FRENCH TRANSFER DOCUMENT

ACTE DE CESSION DE CRÉANCES PROFESSIONNELLES

(soumis aux dispositions des articles L. 313-23 à. L. 313-34 du Code monétaire
et financier)

 

1°) CÉDANT:

GREIF COORDINATION CENTER B.V.B.A., société de droit belge immatriculée au
registre du commerce et des sociétés (RPM/RPR) de [·] sous le numéro [·], dont
le siège social est situé Heidestatiestraat 38/1, 2920 Heide-Kalmthout,
Belgique, représentée par [·], dûment habilité aux fins des présentes (le
Cédant).

 

2°) ÉTABLISSEMENT DE CRÉDIT CESSIONNAIRE:

ING BELGIUM S.A., société anonyme de droit belge, agréée en qualité
d’établissement de crédit en Belgique par [·] et autorisée à effectuer des
opérations de crédit en France, dont le siège social est situé Avenue Marnix 24,
1000 Bruxelles, Belgique immatriculée au Registre du Commerce et des Sociétés de
[·] sous le numéro [·], représentée par [·], dûment habilité aux fins des
présentes (le Cessionnaire).

Le présent Acte de Cession de Créances Professionnelles, établi conformément aux
articles L. 313-23 et suivants du Code monétaire et financier (anciennement loi
no. 81-1 du 2 janvier 1981), intervient en application des stipulations du
contrat de cession rédigé en anglais et intitulé Receivables Purchase Agreement
conclu en date du [·] entre, notamment, le Cédant et le Cessionnaire (le
Contrat).

 

3°) CRÉANCES CÉDÉES

Conformément aux articles L. 313-23 et suivants du Code monétaire et financier,
les Créances Éligibles à l’Achat (Eligible Receivables for Purchase) qui sont
des Créances Françaises (French Receivables) (tel que ce terme est défini dans
le Contrat) sont cédées par un procédé informatique.

Le Fichier Informatique (Computer File) joint au présent Acte de Cession de
Créances Professionnelles et portant la référence [·] identifie les Créances
Éligibles à l’Achat (Eligible Receivables for Purchase) qui sont des Créances
Françaises (French Receivables), générées par Greif France SAS entre le [·] et
le [·] (inclus) [to insert first and last day of the preceding Data Period] et
cédées ce jour au Cédant, que nous vous cédons.

 

Nombre de Créances Cédées:    ________     Montant global de Créances Cédées:   
________]*

DATE DE CESSION (apposée par le Cessionnaire): [à compléter]

 

            CÉDANT     CESSIONNAIRE GREIF COORDINATION CENTER     ING BELGIUM
S.A. B.V.B.A.,     Fonctions: [à compléter] Par: [·]     Par: [·]

PJ:        Fichier Informatique (Computer File)

 

73



--------------------------------------------------------------------------------

ANNEX II TO ENCLOSURE IX – FORM OF NOTICE OF TRANSFER

[En-tête de ING Belgium S.A.]

[nom du Dbiteur]

[adresse]

[place], le [date]

Lettre Recommandée avec Accusé de Réception

Monsieur,

Dans les conditions prévues par l’article L. 313-23 et suivants du Code
monétaire et financier (anciennement Loi n°81-l du 2 Janvier 1981) et du Décret
n°81-862 du 9 septembre 1981, [nom du Cédant] nous a cédé les créances suivantes
dont vous êtes dêbiteur envers elle listées dans le document joint contenant
pour chaque créance les informations suivantes:

 

•  

Numéro Facture

•  

Date d’Emission

•  

Montant TTC

•  

Date d’échéance

Conformément aux dispositions de l’article L.313-28 du Code monétaire et
financier, nous vous demandons de cesser, à compter de la présente notification,
tout paiement au titre des créances identifiées dans le tableau ci-dessus à
[Greif France SAS].

En conséquence, le règlement de votre dette devra être effectué au profit de:

ING BELGIUM S.A. [ou autr entité désignée par elle], [par chèque / par virement]
sur le compte dont les coordonnées sont les suivantes:

 

Code Banque :    [à compléter] Code Guichet :    [à compléter] Numéro de Compte
:    [à compléter] Clé Rib :    [à compléter]

Veuillez agréer, Monsieur, l’expression de notre considération distinguée.

 

    ING BELGIUM S.A. Nom:   [à compléter] Fonctions:   [à compléter]

 

74



--------------------------------------------------------------------------------

ENCLOSURE X

FRENCH RECEIVABLES RETRANSFER PROCEDURE

 

1. Retransfer of Ineligible Receivables that are French Receivables

In the event that the provisions of Clause 5.2 shall apply, neither the Seller
nor the Purchaser shall follow any other specific procedure than the following:

In this case:

 

  (a) the transfer of the relevant Ineligible Receivables that are French
Receivables shall automatically and without any further formality terminated
(résolu de plein droit) on the relevant French Purchase Date]; and

 

  (b) the Purchaser’s title to, and rights and interest in, the Ineligible
Receivables that are French Receivables and, subject to Clause 5.3, the related
associated rights and accessories, options, privileges, and interest linked to
those Ineligible Receivables, shall be transferred to the Seller with effect as
from the said French Purchase Date (effet rétroactif de la résolution).

 

2. Retransfer of Purchased Receivables that are French Receivables pursuant to
clauses 24.1 and 24.2

In the event that the Seller elects to repurchase Purchased Receivables that are
French Receivables in accordance with Clause 24.1 or 24.2, the Seller and the
Purchaser shall follow the steps described below:

 

  (a) The retransfer of the relevant Purchased Receivables that are French
Receivables shall be governed by Articles 1250-1 seq. of the French Civil Code
(subrogation conventionnelle).

 

  (b) The Purchaser shall deliver to the Seller a subrogation notice (quittance
subrogative) with respect to the corresponding Purchased Receivables that are
French Receivables (which shall be identified and individualised (désignées et
individualisées) in the Computer File accompanying the corresponding subrogation
notice), in the form set out as Annex to this Enclosure X to the Seller.

 

  (c) Simultaneously with the delivery of the subrogation notice (quittance
subrogative) referred to in Sub-clause (b) above by the Purchaser, the Seller
shall pay to the Purchaser the corresponding repurchase price calculated in
accordance with clause 24.3.

 

  (d) Upon delivery of the subrogation notice (quittance subrogative) referred
to in Sub-clause (b) above by the Purchaser and simultaneous payment of the
corresponding repurchase price, the relevant Purchased Receivables that are
French Receivables and all the Purchaser’s title to, and rights and interest in,
such French Receivables, together with the related associated rights and
accessories, options, privileges, and interest linked to these French
Receivables, shall thereupon be transferred to the Seller and such transfer
shall be:

 

  (i) valid between the Purchaser and the Seller; and

 

  (ii) enforceable against the corresponding Debtors; and

 

  (iii) enforceable against third parties,

as provided for under Articles 1250-1 seq. of the French Civil Code.

 

75



--------------------------------------------------------------------------------

ANNEX TO ENCLOSURE X – FORM OF SUBROGATION NOTICE

[En-tête de ING Belgium S.A.]

QUITTANCE SUBROGATIVE

Au titre du versement du prix de rachat (repurchase price)] des Créances
Achetées (Purchased Receivables) mentionné dans l’offre individuelle de rachat
n°[·].

En vertu des stipulations du contrat de cession et de gestion de créances rédigé
en anglais et intitulé Receivables Purchase Agreement en date du [·] (le
Contrat) entre, notamment, Greif Coordination Center B.V.B.A. (le Cédant) et ING
Belgium S.A. (le Cessionnaire).

Nous soussignés, agissant au nom et pour le compte du Cessionnaire,

Consentons à ce que:

Simultanément à la réception, ce jour, par Greif Coordination Center B.V.B.A. du
paiement du prix de rachat (repurchase price) au titre des Créances Achetées
(Purchased Receivables) mentionnées dans l’offre individuelle de rachat n°[à
compléter] et désignées et individualisées dans le Fichier Informatique
(Computer File) qui nous a été adressé par [·],

Greif Coordination Center B.V.B.A. se trouve, en vertu de la présente quittance
subrogative, automatiquement subrogé, en vertu des articles 1250-1° et suivants
du Code civil, dans tous les droits, actions, privilèges ou hypothèques du
Cessionnaire contre les Obligés (Obligors) respectifs de chacune desdites
créances, en ce compris les droits accessoires s’y rapportant.

Les mots et expressions en italique et commençant par une majuscule ont le sens
qui leur est donné dans le Contrat.

 

Fait à [·], le [date]     ING Belgium S.A. Par:               [à compléter]
Fonctions:     [à compléter]

 

76



--------------------------------------------------------------------------------

ENCLOSURE XI

FORM OF NOTICE OF TRANSFER FOR PURCHASED RECEIVABLES OTHER THAN

FRENCH RECEIVABLES

[letterhead of ING BELGIUM S.A.]

[name of the debtor]

[address]

[place] [date]

Gentlemen,

Transfer of receivables

This is to give you notice that, pursuant to a Receivables Purchase Agreement
dated 28 October 2004 (the “Agreement”), we have purchased and acquired all
receivables owing from you to [NAME OF LOCAL ENTITY] as identified in the
annexed document (the “Receivables”), as well as all the associated rights and
accessories, options and interest linked to the Receivables.

Pursuant to the terms of the Agreement, you should in the future make all
payments in connection with the Receivables exclusively to our account n° [·]
opened with [·].

 

Yours sincerely,     ING BELGIUM S.A.

Annex: list of Receivables

 

77



--------------------------------------------------------------------------------

ANNEX TO ENCLOSURE XI – LIST OF RECEIVABLES

 

Invoice number    Invoice date    Invoice amount    Due date                  
        

 

78